                          IN THE UNITED STATES DISTRICT COURT

                             FOR THE DISTRICT OF NEW MEXICO

UNITED STATES OF AMERICA,

        Plaintiff,

vs.                                                                           No. CR 16-1613 JB

ANTHONY RAY BACA, a.k.a. “Pup”;
CHRISTOPHER GARCIA; MANUEL JACOB
ARMIJO, a.k.a. “Big Jake”; FREDERICO
MUNOZ, a.k.a. “Playboy”; SERGIO LOYA
RODRIGUEZ, a.k.a “Churro”; MANUEL
BENITO, a.k.a. “Panther”; VINCENT
GARDUÑO a.k.a. “Fatal”; MANDEL LON
PARKER, a.k.a. “Chuco”; DANIEL
ARCHULETA, a.k.a. “Smurf”; DANIEL
SANCHEZ, a.k.a. “Dan Dan”; ANTHONY
CORDOVA, a.k.a. “Antone”; and ARTURO
ARNULFO GARCIA, a.k.a. “Shotgun,”

        Defendants.

                            MEMORANDUM OPINION AND ORDER

        THIS MATTER comes before the Court on the United States’ Proffer Under Fed. R. Evid.

801(d)(2) and Objections, filed June 22, 2018 (Doc. 744-1)(“James[1] Proffers”). The Court held

a James Hearing on July 3, 2018. The Court makes Findings of Facts and particularized rulings

on the admissibility of Plaintiff United States of America’s proffered statements.

                                    FACTUAL BACKGROUND

        The Court recounts the factual background in its Memorandum Opinion and Order at 2-4,

2018 WL 5980443, at *1, filed November 14, 2018 (Doc. 932)(“MOO”). The Court incorporates

that recitation here.



        1
            United States v. James, 590 F.2d 575 (5th Cir. 1979).
        The Court takes its background facts from the Superseding Indictment, filed
March 9, 2017 (Doc. 372)(“Indictment”). The Court does not set forth these facts
as findings or for their truth. The Court recognizes that the factual background is
largely the Plaintiff United States of America’s version of events and that the
Defendants who have not pled guilty are all presumed innocent.

         This case deals with the crimes that the . . . [Syndicato de Nuevo Mexico
(“SNM”)] . . . allegedly committed through its members. See Indictment ¶¶ 1, 3,
at 1-2. The SNM, through its members, operated in the District of New Mexico at
all relevant times, and its members engaged in acts of violence and other criminal
activities, “including, murder, kidnapping, attempted murder, conspiracy to
manufacture/distribute narcotics, and firearms trafficking.” Indictment ¶ 1, at 2.
The SNM constitutes an enterprise “as defined in Title 18, United States Code,
Sections 1959(b)(2) and 1961(4), that is, a group of individuals associated in fact
that engaged in, and the activities of which affected interstate and foreign
commerce.” Indictment ¶ 2, at 2. The enterprise is “an ongoing organization whose
members/prospects/associates functioned as a continuing unit for a common
purpose of achieving the objectives of the enterprise.” Indictment ¶ 2, at 2.

         The SNM is a prison gang formed in the early 1980s at the Penitentiary of
New Mexico (“PNM”) after a violent prison riot at PNM during which inmates
seriously assaulted and raped twelve correctional officers after taking them hostage.
See Indictment ¶ 3, at 2. During the riot, thirty-three inmates were killed, and over
200 were injured. See Indictment ¶ 3, at 2. After the PNM riot, the SNM expanded
throughout the state’s prison system and has had as many as 500 members.
See Indictment ¶ 4, at 2. The SNM now has approximately 250 members, and “a
‘panel’ or ‘mesa’ (Spanish for [“]table[”]) of leaders who issue orders to
subordinate gang members.” Indictment ¶ 4, at 2-3. The SNM controls drug
distribution and other illegal activities within the New Mexico penal system, but it
also conveys orders outside the prison system. See Indictment ¶¶ 3, 5, at 2-3.
Members who rejoin their communities after completing their sentences are
expected to further the gang’s goals, the main one being the control of and the profit
from narcotics trafficking. See Indictment ¶ 5, at 3. The SNM also intimidates and
influences smaller New Mexico Hispanic gangs to expand its illegal activities.
See Indictment ¶ 6, at 3. If another gang does not abide by the SNM’s demands,
the SNM will assault or kill one of the other gang’s members to show its power.
See Indictment ¶ 6, at 3. The SNM’s rivalry with other gangs also manifests itself
in beatings and stabbings within the prison system. See Indictment ¶ 7, at 4. The
SNM further engages in violence “to assert its gang identity, to claim or protect its
territory, to challenge or respond to challenges, to retaliate against a rival gang or
member, [and] to gain notoriety and show its superiority over others.” Indictment
¶ 7, at 4. “Similarly, a member of the SNM Gang is expected to confront and attack
any suspected law enforcement informants, cooperating witness[es], homosexuals,
or sex offenders.” Indictment ¶ 8, at 4. To achieve its purpose of maintaining
power, the SNM uses intimidation, violence, threats of violence, assault, and




                                            -2-
       murder. See Indictment ¶¶ 6-8, at 3-4. The SNM as an enterprise generates income
       by having its members and associates traffic controlled substances and extort
       narcotic traffickers. See Indictment ¶ 7, at 4. The SNM’s recent activities in a
       conspiracy to murder high ranking New Mexico Corrections Department
       [(“Corrections Department”] officials inspired the Federal Bureau of
       Investigation’s [(“FBI”)] present investigation. See United States v. Garcia, 221
       F. Supp. 3d 1275, 1277 (D.N.M. 2016)(Browning, J.).

MOO at 2-4; 2018 WL 5980443, at *1.

                                     FINDINGS OF FACT

       Rule 12(d) of the Federal Rules of Criminal Procedure requires that the Court state its

essential findings on the record when deciding a motion that involves factual issues. See Fed. R.

Crim. P. 12(d) (“When factual issues are involved in deciding a motion, the court must state its

essential findings on the record.”). The findings of fact in this Memorandum Opinion and Order

shall serve as the Court’s essential findings for rule 12(d) purposes. The Court makes these

findings under the authority of rule 104(a) of the Federal Rules of Evidence, which requires a judge

to decide preliminary questions relating to the admissibility of evidence. See United States v.

Merritt, 695 F.2d 1263, 1269-70 (10th Cir. 1982). In deciding such preliminary questions, the

other rules of evidence, except those with respect to privileges, do not bind the Court. See Fed. R.

Evid. 104(a) (“The court must decide any preliminary question about whether a witness is

qualified, a privilege exists, or evidence is admissible. In so doing, the court is not bound by

evidence rules, except those on privilege.”). The Court makes the following findings.

       1.      The conspiracy to murder Shane Dix (“Dix Conspiracy”) included Defendant

Christopher, a.k.a. Chris, Garcia (“C. Garcia”), Defendant Anthony Cordova (“A. Cordova”), Billy

Cordova (“B. Cordova”), Mario Montoya, Steven Morales, Bobby Dominguez, Rocky Sanchez,

and Carmelito Sanchez.       See Draft Transcript of Hearing at 38:16-41:21 (taken July 3,




                                                   -3-
2018)(Court, Castellano, Morrissey)(“July 3 Tr.”)2(agreeing to this finding of fact);3 Letter from

Fred Federici to the Court at 2 (dated June 29, 2018), filed July 2, 2018 (Doc. 766)(“Conspiracy

List”).

          2.        The conspiracy to distribute drugs in a jail or prison (“Distribution Conspiracy”)

includes Richard Gallegos, A. Cordova, Melody Ortiz, Sylvia Gutierrez, and Dominic Pollock.

See July 3 Tr. at 42:22-42:21 (Castellano, Court, Morrissey)(agreeing to this finding of fact);

Conspiracy List at 2.

          3.        A. Cordova is not a member of the conspiracy to intimidate and/or retaliate against

a witness (“Intimidation Conspiracy”) or the conspiracy to murder Dwayne Santistevan,4 Adam

Vigil,5 and Gregg Marcantel6 (“Santistevan, Vigil, Marcantal Conspiracy”). See July 3 Tr. at 43:7-

44:18 (Castellano, Court)(agreeing that A. Cordova is not a member of the witness Intimidation

Conspiracy or the Santistevan, Vigil, Marcantel Conspiracy).




          2
        The Court’s citations to the transcript of the hearing refer to the court reporter’s original,
unedited version. Any final transcript may contain slightly different page and/or line numbers.
          3
              The parties agreed to these facts and the Court has taken considerable evidence in this
case.

         Santistevan is the former director of the “Corrections Department’s Security Threat
          4

Intelligence Unit.” See Carlos Andres López, Gang Leader Pleads Guilty to Conspiring to Murder
Prison          Officials,     Albuquerque        Journal       (Sept.       16,        2016),
https://www.abqjournal.com/846525/gang-leader-pleads-guilty-to-conspiring-to-murder-prison-
officials.html.
          5
        Vigil was a coordinator with the Security Threat Intelligence Unit. See DeLeon, 287 F.
Supp. 3d DeLeon, 287 F. Supp. 3d 1187, 1211 (D.N.M. 2018)(Browning, J.).
          6
              Marcantel is the former Secretary of the Corrections Department. See López, supra note
3.



                                                       -4-
                               PROCEDURAL BACKGROUND

       The FBI’s SNM investigation resulted in this case and three other cases before the Court.

See United States v. DeLeon, No. CR 15-4268 (“DeLeon”); United States v. Varela, No. CR 15-

4269; United States v. Garcia, No. CR 15-4275. Of the other cases resulting from the FBI

investigation, United States v. Varela and United States v. Garcia did not go to trial, but the Court

held two trials in DeLeon. In the end, the Court held one four-defendant trial (“First DeLeon

Trial”) and one seven-defendant trial (“Second DeLeon Trial”). Across the two trials, the juries

found eight of the eleven DeLeon Defendants guilty of violating Violent Crimes in Aid of

Racketeering Activity, 18 U.S.C. § 1959 (“VICAR”). See DeLeon, No. CR 15-4268, Jury Verdict

at 1-3, filed March 12, 2018 (Doc. 1947); DeLeon, No. CR 15-4268, Jury Verdict at 1-5, filed May

25, 2018 (Doc. 2332).

       On April 21, 2016, a Grand Jury returned the first indictment in this case. See Original

Indictment at 1, filed April 21, 2016 (Doc. 2). On March 9, 2017, a Grand Jury returned the

Indictment, which superseded the initial indictment. See Indictment at 1. Several DeLeon

Defendants are charged in this case -- Defendant Anthony Ray Baca, C. Garcia, Defendant Daniel

Sanchez, and Defendant Arturo Arnulfo Garcia. Compare Indictment at 1, with DeLeon, No. CR

15-4268, Second Superseding Indictment at 1, filed March 9, 2017 (Doc. 947). Count 1 of the

Indictment charges eleven Baca Defendants -- Baca, C. Garcia, Defendant Manuel Jacob Armijo,

Defendant Frederico Munoz, Defendant Sergio Loya Rodriguez, Defendant Manuel Benito,

Defendant Vincent Garduño, Defendant Mandel Lon Parker, Defendant Daniel Archuleta,

D. Sanchez, and A.A. Garcia -- with engaging in a racketeering conspiracy contrary to the

Racketeer Influenced and Corrupt Organizations Act, 18 U.S.C. §§ 1961-68 (“RICO”).

See Indictment at 8-9. Count 2 alleges that C. Garcia and A. Cordova committed murder on or




                                                    -5-
about February 4, 2005, in violation of VICAR. See Indictment at 54. Count 3 charges A. Cordova

with using and carrying a firearm in relation to the crime charged in Count 2, in violation of 18

US.C. §§ 924(c), (j)(1), respectively, using a firearm during a violent crime and using a firearm to

cause a person’s death. See Indictment at 54.

       Before the First DeLeon Trial, the Court held a full, several day James hearing, beginning

on November 27, 2017. See DeLeon, No. CR 15-4268 JB, Transcript of Hearing at 10:12-24

(taken November 27, 2017)(Court), filed December 6, 2017 (Doc. 1545)(“Nov. 27 Tr.”)(granting

the defendants’ requests for a full James hearing). See also DeLeon, No. CR 15-4268 JB

Defendant Daniel Sanchez’s Motion in Limine to Preclude the Admission of Un-Confronted, Out

of Court Statements Proffered by the Government at the James Hearing, filed October 6, 2017

(Doc. 1296). Before the Second DeLeon Trial, the parties agreed that the United States would

submit a list of statements proposed for introduction at trial and that the Defendants would have

the opportunity to object to the statements’ admissibility.        See Nov. 27 Tr. at 106:7-10

(Castellano)(“It’s my understanding [the Trial 2 Defendants will] get the statements and they’ll

make a determination at that point whether they want to challenge the statements.”). See also

DeLeon, 287 F. Supp. 3d 1187, 1201-02, (D.N.M. 2018)(Browning, J.); United States v. DeLeon,

United States’ Notice of Proposed James Statements for Trial 2, filed March 8, 2018 (Doc. 1903).

The Court and the parties reasoned that this process would enable a more focused analysis of the

statements.

       1.      The James Proffers.

       Through the United States’ Notice of Proposed James Statements, filed June 22, 2018

(Doc. 744), the United States conveyed the James Proffers to the Court on June 22, 2018. See




                                                   -6-
United States’ Notice of Proposed James Statements at 1. The James Proffers contains the

following statements and information on those statements:

 Statement 1: Dix’s girlfriend owed Chris Garcia money. Dix shot Garcia in a confrontation
 about that money. Garcia wanted Dix dead after that and was willing to pay for Dix to be
 killed.

 Declarant: Chris Garcia

 Date: On or before February 4, 2005

 Source: Michael Patrick Sullivan

 Basis for admission: Statement made to induce enlistment or further participation in the
 group’s activities, to prompt further action on the part of the conspirators, and/or keep
 coconspirators abreast of an ongoing conspiracy’s activities.

 Statement 2: Chris Garcia paid Carmelito Padilla to hire Michael Snow but Snow never killed
 Dix.

 Declarant: Chris Garcia

 Date: On or before February 4, 2005

 Source: Michael Patrick Sullivan

 Basis for admission: Statement made to induce enlistment or further participation in the
 group’s activities, to prompt further action on the part of the conspirators, to reassure members
 of a conspiracy’s continued existence, keep coconspirators abreast of an ongoing conspiracy’s
 activities, identify other members of the conspiracy, and/or are statements regarding the roles
 of other coconspirators.




                                                   -7-
Statement 3: Chris Garcia put out a $10,000 hit for Shane Dix.

Declarant: Chris Garcia

Date: On or before February 4, 2005

Source: Gilbert Angelo Serrano

Basis for admission: Statement made to induce enlistment or further participation in the
group’s activities, to prompt further action on the part of the conspirators, and/or to reassure
members of a conspiracy’s continued existence.

Statement 4: Chris Garcia wanted Dix killed while he was out of town so that he had an alibi.

Declarant: Chris Garcia

Date: On or before February 4, 2005

Source: Mario Montoya

Basis for admission: Statement made to induce enlistment or further participation in the
group’s activities, to prompt further action on the part of the conspirators, to reassure members
of a conspiracy’s continued existence, to allay a coconspirator’s fears, keep coconspirators
abreast of an ongoing conspiracy’s activities, identify other members of the conspiracy, and/or
are statements regarding the roles of other coconspirators.

Statement 5:Chris Garcia had put money in Dix’s books while Dix was in jail to mislead
police that Garcia had forgiven Dix.

Declarant: Chris Garcia

Date: On or before February 4, 2005

Source: Mario Montoya

Basis for admission: Statement made to induce enlistment or further participation in the
group’s activities, to prompt further action on the part of the conspirators, to reassure members
of a conspiracy’s continued existence, to allay a coconspirator’s fears, keep coconspirators
abreast of an ongoing conspiracy’s activities, and/or to avoid detection by law enforcement.

Statement 6: Chris Garcia talked to Anthony Cordova and Mario Montoya about the fact that
Dix hung out at the Chevron.

Declarant: Chris Garcia




                                                   -8-
Date: On or before February 4, 2005

Source: Mario Montoya

Basis for admission: Statement made to induce enlistment or further participation in the
group’s activities, to prompt further action on the part of the conspirators, to reassure members
of a conspiracy’s continued existence, keep coconspirators abreast of an ongoing conspiracy’s
activities, identify other members of the conspiracy, and/or are statements regarding the roles
of other coconspirators.

Statement 7: Anthony Cordova was concerned that people would be able to identify the car
after the murder. Cordova said he needed to get rid of his car. The car was a 1990s
reddish/maroon Pontiac or Buick with a square rear end.

Declarant: Anthony Cordova

Date: On or before February 4, 2005

Source: Mario Montoya

Basis for admission: Statement made to reassure members of a conspiracy’s continued
existence, to allay a coconspirator’s fears, keep coconspirators abreast of an ongoing
conspiracy’s activities, and/or to avoid detection by law enforcement.

Statement 8: Anthony Cordova and Mario Montoya saw Dix’s vehicle at the gas station.
Cordova told Montoya to shoot Dix there, but Montoya said they need to wait because there
were so many people and cameras.

Declarant: Anthony Cordova

Date: On or before February 4, 2005

Source: Mario Montoya

Basis for admission: Statement made to induce enlistment or further participation in the
group’s activities, to prompt further action on the part of the conspirators, to reassure members
of a conspiracy’s continued existence, to allay a coconspirator’s fears, keep coconspirators
abreast of an ongoing conspiracy’s activities, identify other members of the conspiracy are
statements regarding the roles of other coconspirators, and/or to avoid detection by law
enforcement.

Statement 9: Cordova and Montoya asked Dix for drugs at the gas station. Dix called
someone to get more drugs.

Declarant: Anthony Cordova




                                                  -9-
Date: On or before February 4, 2005

Source: Mario Montoya

Basis for admission: Statement made to prompt further action on the part of the conspirators
and/or to reassure members of a conspiracy’s continued existence.

Statement 10: Anthony Cordova suggested that he and Montoya go with Dix. Dix said no and
told them he would be back with the drugs.

Declarant: Anthony Cordova

Date: On or before February 4, 2005

Source: Mario Montoya

Basis for admission: Statement made to induce enlistment or further participation in the
group’s activities, to prompt further action on the part of the conspirators, to reassure members
of a conspiracy’s continued existence, and/or are statements regarding the roles of other
coconspirators.

Statement 11: While Dix was on the phone inquiring about drugs, Anthony Cordova said he
knew the person on the other line and asked to speak with him.

Declarant: Anthony Cordova
Date: On or before February 4, 2005

Source: Mario Montoya

Basis for admission: Statement made to induce enlistment or further participation in the
group’s activities, to prompt further action on the part of the conspirators, to reassure members
of a conspiracy’s continued existence, keep coconspirators abreast of an ongoing conspiracy’s
activities, identify other members of the conspiracy, and/or are statements regarding the roles
of other coconspirators.

Statement 12: Anthony Cordova told Montoya that he knew where Dix was headed and gave
directions to Montoya on how to get there.

Declarant: Anthony Cordova

Date: On or before February 4, 2005

Source: Mario Montoya




                                                 - 10 -
Basis for admission: Statement made to induce enlistment or further participation in the
group’s activities, to prompt further action on the part of the conspirators, to reassure members
of a conspiracy’s continued existence, and/or are statements regarding the roles of other
coconspirators.

Statement 13: Anthony Cordova told Mario Montoya to drive when they were leaving the gas
station to locate Dix.

Declarant: Anthony Cordova

Date: On or before February 4, 2005

Source: Mario Montoya

Basis for admission: Statement made to induce enlistment or further participation in the
group’s activities, to prompt further action on the part of the conspirators, to reassure members
of a conspiracy’s continued existence, and/or are statements regarding the roles of other
coconspirators.




                                                 - 11 -
Statement 14:Mario Montoya got his gun from Chris Garcia and believed Anthony Cordova
did as well. Cordova told Montoya to put his gun under the seat.

Declarant: Anthony Cordova

Date: On or before February 4, 2005

Source: Mario Montoya

Basis for admission: Statement made to induce enlistment or further participation in the
group’s activities, to prompt further action on the part of the conspirators, to reassure members
of a conspiracy’s continued existence, keep coconspirators abreast of an ongoing conspiracy’s
activities, identify other members of the conspiracy, and/or are statements regarding the roles
of other coconspirators.

Statement 15: Anthony Cordova told Montoya to back up as Dix said, “It’s me Shane. I got
that for you.”

Declarant: Anthony Cordova

Date: On or before February 4, 2005

Source: Mario Montoya

Basis for admission: Statement made to induce enlistment or further participation in the
group’s activities, to prompt further action on the part of the conspirators, to reassure members
of a conspiracy’s continued existence, and/or are statements regarding the roles of other
coconspirators.

Statement 16:Anthony Cordova was stalling and said “Who? Is that you Shane?”

Declarant: Anthony Cordova

Date: On or before February 4, 2005

Source: Mario Montoya

Basis for admission: Statement made to induce enlistment or further participation in the
group’s activities, to prompt further action on the part of the conspirators, and/or to reassure
members of a conspiracy’s continued existence.

Statement 17: Anthony Cordova told Montoya to give him his gun and dumped his and
Montoya’s in the Rio Grande.

Declarant: Anthony Cordova




                                                  - 12 -
Date: On or before February 4, 2005

Source: Mario Montoya

Basis for admission: Statement made to induce enlistment or further participation in the
group’s activities, to prompt further action on the part of the conspirators, to allay a
coconspirator’s fears, and/or to avoid detection by law enforcement.

Statement 18:Chris Garcia gave Anthony Cordova a different car to drive after the murder.

Declarant: Anthony Cordova

Date: On or after February 4, 2005

Source: Mario Montoya

Basis for admission: Statement made to allay a coconspirator’s fears and/or to avoid detection
by law enforcement.

Statement 19:Montoya called Chris Garcia and told him the job was done by saying “cherry
pie.”

Declarant: Chris Garcia

Date: On or after February 4, 2005

Source: Mario Montoya

Basis for admission: Statement made to keep coconspirators abreast of an ongoing
conspiracy’s activities, and/or to avoid detection by law enforcement.




                                                - 13 -
Statement 20: Following the murder, Montoya described the murder to Chris Garcia. Garcia
gave Montoya money, drugs and forgave a drug debt of Mario Montoya. Cordova was
leaving the house when Montoya got there.

Declarant: Anthony Cordova

Date: After February 4, 2005

Source: Mario Montoya

Basis for admission: Statement made to reassure members of a conspiracy’s continued
existence, identify other members of the conspiracy, and/or are statements regarding the roles
of other coconspirators.

Statement 21: Chris Garcia met with Montoya and Anthony Cordova and said Cordova was
going to help kill Dix. Garcia wanted Cordova to help because he was more familiar with
Dix’s neighborhood.

Declarant: Anthony Cordova

Date: On or before February 4, 2005

Source: Mario Montoya

Basis for admission: Statement made to induce enlistment or further participation in the
group’s activities, to prompt further action on the part of the conspirators, to reassure members
of a conspiracy’s continued existence, keep coconspirators abreast of an ongoing conspiracy’s
activities, identify other members of the conspiracy, and/or are statements regarding the roles
of other coconspirators.

Statement 22: Chris Garcia told Steven Morales that he wanted Morales to kill Dix.

Declarant: Chris Garcia

Date: Around 2004

Source: Steven Morales

Basis for admission: Statement made to induce enlistment or further participation in the
group’s activities, to prompt further action on the part of the conspirators, to reassure members
of a conspiracy’s continued existence, keep coconspirators abreast of an ongoing conspiracy’s
activities, identify other members of the conspiracy, and/or are statements regarding the roles
of other coconspirators.

Statement 23: Steven Morales attempted to get Dix to meet up with Bobby Dominguez, an ex-




                                                 - 14 -
girlfriend, but Dix never took the bait.

Declarant: Chris Garcia

Date: Around 2004

Source: Steven Morales

Basis for admission: Statement made to induce enlistment or further participation in the
group’s activities, to prompt further action on the part of the conspirators, to reassure members
of a conspiracy’s continued existence keep coconspirators abreast of an ongoing conspiracy’s
activities, identify other members of the conspiracy, and/or are statements regarding the roles
of other coconspirators.

Statement 24: Chris Garcia was going to pay Steven Morales $5,000 and a pound of heroin to
murder Dix.

Declarant: Chris Garcia

Date: Around 2004

Source: Steven Morales

Basis for admission: Statement made to induce enlistment or further participation in the
group’s activities, to prompt further action on the part of the conspirators, to reassure members
of a conspiracy’s continued existence, keep coconspirators abreast of an ongoing conspiracy’s
activities, identify other members of the conspiracy, and/or are statements regarding the roles
of other coconspirators.

Statement 25: Chris Garcia Offered [sic] to clear Mario Montoya’s drug debt if he killed Dix.

Declarant: Chris Garcia

Date: On or before February 4, 2005

Source: Mario Montoya

Basis for admission: Statement made to induce enlistment or further participation in the
group’s activities, to prompt further action on the part of the conspirators, to reassure members
of a conspiracy’s continued existence, keep coconspirators abreast of an ongoing conspiracy’s
activities, identify other members of the conspiracy, and/or are statements regarding the roles
of other coconspirators.

Statement 26: Chris Garcia gave Mario Montoya a gun to kill Dix but Montoya was arrested
soon after.




                                                 - 15 -
Declarant: Chris Garcia

Date: On or before February 4, 2005

Source: Mario Montoya

Basis for admission: Statement made to induce enlistment or further participation in the
group’s activities, to prompt further action on the part of the conspirators, to reassure members
of a conspiracy’s continued existence, keep coconspirators abreast of an ongoing conspiracy’s
activities, identify other members of the conspiracy, and/or are statements regarding the roles
of other coconspirators.

Statement 27: “I was in Vegas when Dix got hit so they wouldn’t suspect me.” “That’s how
you do it.”

Declarant: Chris Garcia

Date: After the fact

Source: Gerald Archuleta

Basis for admission: Statement against interest.

Statement 28: “We’re friends. If I go [to Las Vegas] and come back and it’s [(the murder)] not
done, we won’t be friends.”

Declarant: Chris Garcia

Date: On or before February 4, 2005

Source: Mario Montoya

Basis for admission: Statement made to induce enlistment or further participation in the
group’s activities, to prompt further action on the part of the conspirators, to reassure members
of a conspiracy’s continued existence, and/or keep coconspirators abreast of an ongoing
conspiracy’s activities.

Statement 29: Cordova and Montoya gave Dix $50 dollars for drugs and expected Dix to take
them to a secluded location to complete the transaction.

Declarant: Anthony Cordova

Date: On or before February 4, 2005




                                                   - 16 -
Source: Mario Montoya

Basis for admission: Statement made to induce enlistment or further participation in the
group’s activities, to prompt further action on the part of the conspirators, to reassure members
of a conspiracy’s continued existence, keep coconspirators abreast of an ongoing conspiracy’s
activities, and/or are statements regarding the roles of other coconspirators.

Statement 30:Cordova got rid of his car about a week later after the Dix murder.

Declarant: Anthony Cordova

Date: After February 4, 2005

Declarant: Mario Montoya

Basis for admission: Statement made to avoid detection by law enforcement.

Statement 31: Chris Garcia told Julian Romero that he wanted Shane Dix dead. Garcia
attempted to hire Romero to kill Dix by offering to give Romero $10,000 and a 9mm gun a
few months before Dix was murdered.

Declarant: Chris Garcia

Date: On or before February 4, 2005

Source: Julian Romero

Basis for admission: Statement made to induce enlistment or further participation in the
group’s activities, to prompt further action on the part of the conspirators, to reassure members
of a conspiracy’s continued existence, keep coconspirators abreast of an ongoing conspiracy’s
activities, identify other members of the conspiracy, and/or are statements regarding the roles
of other coconspirators.

Statement 32: Chris Garcia asked Billy Cordova to kill Shane Dix.

Declarant: Chris Garcia

Date: On or before February 4, 2005

Source: Billy Cordova

Basis for admission: Statement made to induce enlistment or further participation in the
group’s activities, to prompt further action on the part of the conspirators, to reassure members
of a conspiracy’s continued existence, keep coconspirators abreast of an ongoing conspiracy’s
activities, identify other members of the conspiracy, and/or are statements regarding the roles




                                                 - 17 -
of other coconspirators.

Statement 33: Richard Gallegos told Melody Ortiz to contact a male and “tell him Tone sent
you.”

Declarant: Richard Gallegos

Date: On or about June 13, 2016

Source: Jail call recording

Basis for admission: Statement made to induce enlistment or further participation in the
group’s activities, to prompt further action on the part of the conspirators, to reassure members
of a conspiracy’s continued existence, keep coconspirators abreast of an ongoing conspiracy’s
activities, identify other members of the conspiracy, and/or are statements regarding the roles
of other coconspirators.




                                                 - 18 -
Statement 34: Gallegos told Ortiz to find addresses to give to another male so that his
“paperwork”[7] could be sent to him.

Declarant: Richard Gallegos

Date: On or about June 13, 2016

Source: Jail call recording

Basis for admission: Statement made to induce enlistment or further participation in the
group’s activities, to prompt further action on the part of the conspirators, to reassure members
of a conspiracy’s continued existence, keep coconspirators abreast of an ongoing conspiracy’s
activities, identify other members of the conspiracy, are statements regarding the roles of other
coconspirators, and/or to avoid detection by law enforcement.

Statement 35: Gallegos and Cordova called Ortiz and Sylvia Gutierrez to arrange for the
delivery of drugs in to the facility

Declarant: Richard Gallegos, Anthony Cordova, Melody Ortiz, and Sylvia Gutierrez

Date: On or about June 13, 2016

Basis for admission: Statement made to induce enlistment or further participation in the
group’s activities, to prompt further action on the part of the conspirators, to reassure members
of a conspiracy’s continued existence, keep coconspirators abreast of an ongoing conspiracy’s
activities, identify other members of the conspiracy, and/or are statements regarding the roles
of other coconspirators.

Source: Jail call recording

Statement 36: “‘Pup’[8] wants to send us a message to ‘Creeper’” -- who we believe was Jerry
Armenta’s “family that they will be harmed if he testifies for the state. ‘Pup’ wants the family
to know ‘Creeper’ is fucking up. If he takes the stand against this pedo, against anybody,
we’re coming for your ass. ‘Pup’ agrees that Mario is the best person to deliver the message.”

Declarant: Anthony Ray Baca

Date: On or about November 2015

Source: not identified


      7
          “Paperwork” in this instance refers to drugs. See July 3 Tr. at 58:18-23 (Castellano).
      8
          Pup is a nickname for Baca. See DeLeon, 287 F. Supp. 3d at 1207.



                                                   - 19 -
 Basis for admission: Statement made to induce enlistment or further participation in the
 group’s activities, to prompt further action on the part of the conspirators, to reassure members
 of a conspiracy’s continued existence, to allay a coconspirator’s fears, keep coconspirators
 abreast of an ongoing conspiracy’s activities, identify other members of the conspiracy, are
 statements regarding the roles of other coconspirators, and/or to avoid detection by law
 enforcement.

 Statement 37: “‘Pup’ and CHS[9] are talking with Mario Montoya. ‘Pup’ says he is working
 on getting Mario guns.”

 Declarant: Anthony Ray Baca

 Date: On or about November 2015

 Source: not identified

 Basis for admission: Statement made to induce enlistment or further participation in the
 group’s activities, to prompt further action on the part of the conspirators, to reassure members
 of a conspiracy’s continued existence, keep coconspirators abreast of an ongoing conspiracy’s
 activities, identify other members of the conspiracy, and/or are statements regarding the roles
 of other coconspirators.




       9
        CHS most likely stands for “confidential human source.” See, e.g., United States v.
DeLeon, 287 F. Supp. 3d at 1211 (defining CHS as “confidential human source”); United States
v. DeLeon, No. CR 15-4268 JB, 2017 WL 3054511, at *120 (D.N.M. June 30,
2017)(Browning, J.)(discussing CHS in a context suggesting that CHS means confidential human
source); United States v. Garcia, No. CR 15-4275 JB, 2017 WL 2290963, at *6 (D.N.M. May 2,
2017)(Browning, J.)(abbreviating “confidential human source” “CHS”).




                                                  - 20 -
 Statement 38: “‘Pup’ wants research to be done on where Vigil and Santistevan live. He
 believes that the warden lives on prison grounds on Oasis Street, but also observed other
 houses that could belong to Vigil or Santistevan. He says it will be easier to get them if they
 do not reside on the prison grounds. He also says he wants to bring down [Elmer] Bustos, a
 former Associate Warden, who ‘Pup’ blames for sending him to the ADX.[10] Pup’ does not
 specify that he wants Bustos hit, but it appears he wants the get him in trouble. ‘Pup’ believes
 that Bustos owns a Santa Fe real estate company.”

 Declarant: Anthony Ray Baca

 Date: On or about October 2015

 Source: not identified

 Basis for admission: Statement made to induce enlistment or further participation in the
 group’s activities, to prompt further action on the part of the conspirators, to reassure members
 of a conspiracy’s continued existence, keep coconspirators abreast of an ongoing conspiracy’s
 activities, identify other members of the conspiracy, and/or are statements regarding the roles
 of other coconspirators.

 Statement 39: “Pup” and the CHS are talking about planning the hits and the best weapon to
 be used.

 “Pup” says, “What’s a good cuete[11] for that? It has to be a revolver, carnal,[12] not an
 automatic. Automatic might jam. Those are easier to put a silencer on, too, a homemade
 silencer, because it has a barrel.”

 Declarant: Anthony Ray Baca

 Date: On or about November 2015



       10
        ADX is an administrative maximum, high security prison. See Supermax prison,
Wikipedia, https://en.wikipedia.org/wiki/Supermax_prison (last visited May 11, 2019).

        “Cuete” refers to a weapon. See United States v. Torres-Castro, 374 F. Supp. 2d 994,
       11

1026 (D.N.M. 2005)(Browning, J.).
       12
         “Carnale” literally means “brother” but can be used as a term referencing people to whom
someone        is         close.              See         Carnal,         Urban        Dictionary,
https://www.urbandictionary.com/define.php?term=carnal (last visited May 11, 2019); Carnale,
Urban Dictionary, https://www.urbandictionary.com/define.php?term=Carnale (last visited May
11, 2019).




                                                  - 21 -
Source: not identified

Basis for admission: Statement made to induce enlistment or further participation in the
group’s activities, to prompt further action on the part of the conspirators, to reassure members
of a conspiracy’s continued existence, keep coconspirators abreast of an ongoing conspiracy’s
activities, identify other members of the conspiracy, and/or are statements regarding the roles
of other coconspirators.

Statement 40: “Pup” and the CHS are talking about Michael Snow. “Pup” tells the CHS, “Ask
him if he could try to get me a cuete. If he could, just get one, and I’ll have him give it to
somebody.” Specifically, “Pup” asks for a revolver.

Declarant: Anthony Ray Baca

Date: On or about November 2015

Source: not identified

Basis for admission: Statement made to induce enlistment or further participation in the
group’s activities, to prompt further action on the part of the conspirators, to reassure members
of a conspiracy’s continued existence, keep coconspirators abreast of an ongoing conspiracy’s
activities, identify other members of the conspiracy, and/or are statements regarding the roles
of other coconspirators.


Statement 41: To put this in context, this is happening on December 3, 2015. “Mario should
have done the hit over the night. ‘Pup’ and CHS are wondering if the feds are going to charge
the SNM. ‘Pup’ talks about the steps the feds would have to take, gather state evidence, bring
in STIU [(Security Threat Intelligence Unit)] and local law enforcement.”

Declarant: Anthony Ray Baca

Date: not identified

Source: not identified

Basis for admission: Statement made to induce enlistment or further participation in the
group’s activities, to prompt further action on the part of the conspirators, to reassure members
of a conspiracy’s continued existence, keep coconspirators abreast of an ongoing conspiracy’s
activities, identify other members of the conspiracy, and/or are statements regarding the roles
of other coconspirators.

Statement 42: “The CHS asked ‘Pup’ if the SNM will get respect from the Mexican Mafia if
Mario successfully kills the Secretary and all the carnales get sent into the federal system.




                                                 - 22 -
 ‘Pup’ responds, ‘They already respect us. And with us going over there like that, with that
 type of fucking charge, oh, yeah, they fucking -- not only them’ -- the Mexican Mafia --
 ‘everybody else respects the fuck out of that shit.’”

 Declarant: Anthony Ray Baca

 Date: not identified

 Source: not identified

 Basis for admission: Statement made to induce enlistment or further participation in the
 group’s activities, to prompt further action on the part of the conspirators, to reassure members
 of a conspiracy’s continued existence, keep coconspirators abreast of an ongoing conspiracy’s
 activities, identify other members of the conspiracy, and/or are statements regarding the roles
 of other coconspirators.

 Statement 43: “Pup” is talking about Jerry Armenta testifying. “And his family, his family gets
 hit. And that shit will hit the news, carnal. And they’re going to say the only motive behind
 that has been because that fucker testified. That shit hits the news, too. That gives us more
 power. Because of that fact, everybody is going to know, a la verde,[13] they’re going to hit my
 family, I’m never going to tell them.”

 Declarant: Anthony Ray Baca

 Date: not identified

 Source: not identified

 Basis for admission: Statement made to induce enlistment or further participation in the group’s
 activities, to prompt further action on the part of the conspirators, to reassure members of a
 conspiracy’s continued existence, to allay a coconspirator’s fears, keep coconspirators abreast
 of an ongoing conspiracy’s activities, identify other members of the conspiracy, are statements
 regarding the roles of other coconspirators, and/or to avoid detection by law enforcement.

 Statement at 44: He’s referring to the magazine. He says, “Well, the firearm didn’t have a
 magazine. It needs a magazine to be fully loaded.” So what Garcia is explaining to Montoya
 is: “Put the bullet in the fucker and then you can shoot it. Or you can get a clip and, you
 know, do it the right way. Order a clip.”

 Declarant: Anthony Ray Baca



       13
         “A la verde” means “to the green,” but Baca probably said “a la verga,” which is a vulgar
phrase popularly used by New Mexicans to express shock or surprise.



                                                  - 23 -
 Date: not identified

 Source: not identified

 Basis for admission: Statement made to induce enlistment or further participation in the
 group’s activities, to prompt further action on the part of the conspirators, to reassure members
 of a conspiracy’s continued existence, to allay a coconspirator’s fears, keep coconspirators
 abreast of an ongoing conspiracy’s activities, identify other members of the conspiracy and/or
 are statements regarding the roles of other coconspirators.

James Proffers at 1-23.14

       2.      The James Proffers Reply.

       A. Cordova responded to the James Proffers. See Anthony Cordova’s Reply to United

States’ Notice of Proposed James Statements, filed June 27, 2018 (Doc. 760)(“Objections”).

A. Cordova takes the position that the United States cannot prove his involvement in any SNM

conspiracy, as his connection to C. Garcia related to C. Garcia’s personal revenge against Dix.

See Objections at 2. A. Cordova addresses each statement in turn, and the Court addresses these

objections infra in the Analysis. See Objections at 2-9.

       3.      The Conspiracy List.

       The United States transmitted to the Court via email a summary of the conspiracies to

which the United States refers in the James Proffers. See Conspiracy List. This summary lists

four conspiracies: (i) the Dix Conspiracy, (ii) the Distribution Conspiracy, (iii) the Intimidation

Conspiracy, and (iv) the Santistevan, Vigil, Marcantel Conspiracy. See Conspiracy List at 2.




       14
         For this Memorandum Opinion and Order’s purposes, the Court changes the table’s
formatting from the formatting in James Proffers, but the Court quotes the United States’ text from
the James Proffers.



                                                  - 24 -
       2.      The Hearing.

       At the hearing on July 3, 2018, the United States began by summarizing the evidence that

it would present on the Dix Conspiracy. See July 3 Tr. at 36:7-43:6 (Castellano). The United

States admitted that it could not show that Carmelito Padilla was part of the Dix Conspiracy. See

July 3 Tr. at 41:9-14 (Court, Castellano). The United States summarized that C. Garcia, A.

Cordova, B. Cordova, Montoya, Morales, Dominguez, R. Sanchez, and C. Sanchez participated in

the Dix Conspiracy. See July 3 Tr. at 41:18-22 (Castellano). The United States indicated that it

might not prove that Michael Snow participated in the Dix Conspiracy. See July 3 Tr. at 42:15-

18 (Castellano). A. Cordova raised an objection only to the statement that Snow contributed to

the Dix Conspiracy. See July 3 Tr. at 44:3-4 (Morrissey). The Court indicated that it would

consider whether to deem Snow a coconspirator. See July 3 Tr. at 44:22 (Court).

       The United States turned to the Distribution Conspiracy, and named as conspirators

Gallegos, A. Cordova, Ortiz, Gutierrez, and Pollock. See July 3 Tr. at 45:11-14 (Castellano). The

Defendants had no objections to this list. See July 3 Tr. at 46:9-10 (Morrissey). The Court noted,

and the United States agreed, that A. Cordova was not part of the Intimidation Conspiracy. See

July 3 Tr. at 46:11-48:3 (Court, Castellano).

       The United States then began discussing the statements it sought to introduce by averring

that statements 4 through 18 are admissible. See July 3 Tr. at 49:18-24 (Castellano). The United

States argued that statement 19, which Montoya made after the murder, also furthered the Dix

Conspiracy or formed a separate conspiracy to conceal the murder, because, in the statement, C.

Garcia uses the code word “cherry pie” to inform Montoya the murder occurred. See July 3 Tr. at

50:1-18 (Castellano, Court). The Defendants objected that, because the conversation occurred

after the murder, it was not part of the Dix Conspiracy. See July 3 Tr. at 50:21-51:7 (Morrissey).




                                                  - 25 -
The United States replied that it would not introduce the words “cherry pie” for their truth. See

July 3 Tr. at 51:8-13 (Castellano). The Court indicated its intention to consider the issue. See July

3 Tr. at 51:14-17 (Court).

       The United States noted that statement 20 also was made after Dix’ death, but argued that

the statement largely involves conduct. See July 3 Tr. at 51:19-23 (Castellano). The United States

also clarified that Montoya and C. Garcia, and not A. Cordova, made the statement. See July 3 Tr.

at 52:20-24 (Castellano, Court). The United States explained statement 20 -- Montoya will

describe the murder and his agreement with C. Garcia to commit the murder in exchange for

forgiveness of his drug debt, and the ability to obtain “additional money and drugs.” July 3 Tr. at

52:18 (Castellano). See July 3 Tr. at 53:3-20 (Court, Castellano). The Court stressed that it would

not admit Montoya’s description of the murder, and the United States agreed that Montoya would

state only that he described to C. Garcia the murder. See July 3 Tr. at 53:21-54:6 (Court,

Castellano). The Defendants agreed to these statements’ admission only if the United States

clarifies that A. Cordova did not participate in the conversation. See July 3 Tr. at 53:14-19

(Morrissey). The United States could not confirm, however, that A. Cordova did not witness the

exchange. See July 3 Tr. at 54:22-55:7 (Court, Castellano). A. Cordova also objected that

C. Garcia could not have forgiven a drug debt without words, but the Court interjected that such

a statement would not be hearsay. See July 3 Tr. at 55:10-22 (Morrissey, Court). The Court

indicated that it would likely admit Montoya’s story, but not the murder’s description. See July 3

Tr. at 56:9-14 (Court).

       In turning to statement 21, the United States agreed with the Court that C. Garcia was the

correct declarant. See July 3 Tr. at 56:16-18 (Castellano). The United States continued, stating

that the Court should admit statements 21, 22, and 23. See July 3 Tr. at 56:20-57:4 (Castellano,




                                                   - 26 -
Court). The United States clarified that Morales made statement 23. See July 3 Tr. at 57:4-5

(Castellano). The United States further summarized that statements 24, 25, and 26 are admissible

and attributed in the James Proffers to the correct declarants. See July 3 Tr. at 57:11-23 (Court,

Castellano). The United States explained that, for statement 26, it would introduce statements

about a gun that C. Garcia gave to Montoya for Dix’s murder and about C. Garcia’s initial

solicitations of Montoya for the murder. See July 3 Tr. at 58:2-23 (Castellano, Court). The Court

indicated that it would further analyze those statements. See July 3 Tr. at 58:24-59:1 (Court).

       The United States noted that statement 27 is a statement against interest, and notes that

statement 28 and other statements that C. Garcia made to Montoya and A. Cordova, support its

reliability. See July 3 Tr. at 59:4-60:1 (Castellano). A. Cordova agreed to the statements’

admission. See July 3 Tr. at 60:4-5 (Morrissey). The United States returned to the statements,

noting that statement 28 is admissible and that statement 29 is admissible as A. Cordova’s and

Montoya’s comments while negotiating a drug deal with Dix, which they used as an opportunity

to follow him. See July 3 Tr. at 60:17-61:4 (Castellano). The Court indicated that it would likely

admit the statements as non-hearsay and under 801(d)(2)(A). See July 3 Tr. at 61:5-11 (Court).

       The United States noted that statement 30 should be admissible as conduct, because,

according to the United States, Montoya will testify that A. Cordova stated that he would rid

himself of his car and then did so. See July 3 Tr. at 61:22-62: (Castellano). A. Cordova disagreed,

asserting that Montoya could testify to what he saw and did, but not that A. Cordova stated that he

would rid himself of the car. See July 3 Tr. at 62:10 -62:16 (Morrissey). The Court indicated that

A. Cordova’s statement would be admissible as “a [rule] 801(d)(2)(A) [of the Federal Rules of

Evidence] statement.” July 3 Tr. at 62:21-24 (Court). The United States proceeded to note that

statements 31, 32, 33, and 35 are admissible, and the Court and the parties agreed to admit




                                                  - 27 -
statement 34.   See July 3 Tr. at 63:3-64:9 (Castellano, Court, Morrissey); id. at 67:16-17

(Castellano).

       The United States moved to statement 36, the first of the statements from the witness

intimidation or retaliation conspiracies. See July 3 Tr. at 67:18-20 (Castellano). The United States

commented that it might try to introduce these allegations not for A. Cordova’s participation in the

conspiracies but to show other elements of VICAR like racketeering activity. See July 3 Tr. at

67:23-68:1 (Castellano). The Court asked whether the United States would introduce evidence

only and no statements. See July 3 Tr. at 68:2-3 (Court). The United States then switched to

arguing the statements’ admissibility. See July 3 Tr. at 68:4-5 (Castellano). The Court indicated

that it would likely not admit statement 36, and the United States “table[d]” that statement. July 3

Tr. at 68:10 (Castellano). See id. at 68:8-11 (Court, Castellano). The Court indicated, and the

United States agreed, that parts of statements 36 and 37 might qualify for admission under rule

803(3) of the Federal Rules of Evidence. See July 3 Tr. at 68:14-25 (Court, Castellano). The

United States noted that statement 37’s admissible portion reflects: “That Pup tells Mr. Montoya

that he’s working on getting guns.” July 3 Tr. at 68:25-69:1 (Castellano). See id. at 68:23-69:1

(Castellano). The United States continued that likewise the Court should admit a segment of

statement 38, and the Court agreed to look at the statements. See July 3 Tr. at 69:9-14 (Court,

Castellano).

       The Court stated that statement 40 likely was inadmissible, and A. Cordova indicated that

he recalled that the Court excluded such statements in the First and Second DeLeon trials. See

July 3 Tr. at 69:18-23 (Court, Morrissey). The United States indicated that it had no argument to

the contrary. See July 3 Tr. at 70:7-12 (Castellano).




                                                   - 28 -
       The United States turned to statement 41 and clarified for the Court that it involves a

recording of Baca speaking to Eric Duran. See July 3 Tr. at 70:25-71:21 (Castellano, Court,

Morrissey). The Court noted that the statement “‘[Montoya] should have done the hit over the

night’ may be 803,” July 3 Tr. at 72:23 (Court), but that it would exclude the remaining portions,

see July 3 Tr. at 72:22-25 (Court). The United States agreed with the Court. See July 3 Tr. at 72:1

(Morrissey).

       The Court and the United States agreed that the Court would not admit statement 42. See

July 3 Tr. at 72:5-14 (Castellano, Court). The Court indicated that it also would not admit

statements 43 or 44. See July 3 Tr. at 72:16-24 (Court, Castellano). The United States contended

that it might introduce the recording’s end for statement 44, which discusses the Santistevan, Vigil,

Marcantel Conspiracy and mentions A. Cordova. See July 3 Tr. at 72:25-73:14 (Castellano); id.

at 74:5-12 (Castellano). The Court indicated its doubts whether the United States could introduce

evidence about the Santistevan and Marcantel murder conspiracies. See July 3 Tr. at 72:13-19

(Court). The United States argued that it would introduce the evidence to show racketeering, see

July 3 Tr. at 72:20-22 (Castellano), but the Court expressed concern whether the United States

could introduce such information without relying on hearsay, see July 3 Tr. at 74:23-75:2 (Court).

The United States noted that it would introduce that Montoya “picked up a gun from Christopher

Garcia,” July 3 Tr. at 75:4-5 (Castellano), and “the purpose was for the murder of Marcantel,” July

3 Tr. at 75:6-7 (Castellano). The Court questioned whether Montoya could make such statements

without relying on hearsay, and the United States indicated that Montoya had personal knowledge

of the ongoing conspiracy, his cooperation, and his story. See July 3 Tr. at 75:10-15 (Castellano).

A. Cordova argued that the statement conflicted with other evidence, see July 3 Tr. at 76:1-4

(Morrissey), and that, in the Second DeLeon Trial, the Court had admitted no evidence of the




                                                   - 29 -
Marcantel murder conspiracy, see July 3 Tr. at 76:8-12 (Morrissey). The Court responded that

some such information had entered the trial, and the United States agreed. See July 3 Tr. at 76:18-

25 (Court, Castellano). As the Court concluded the James Proffers portion of the hearing,

A. Cordova had nothing further to add or object. See July 3 Tr. at 77:10-12 (Morrissey). For the

parties’ reference before trial, the Court provided to the parties and filed on the electronic docket

two draft tables reflecting the Court’s conclusions on the proffered James statements. See Court’s

Draft Table Related to the United States’ Proffered James Statements, filed July 2, 2018

(Doc. 767); Court’s Second Draft Table Related to the United States’ Proffered James Statements,

filed July 5, 2018 (Doc. 777).

                                 LAW REGARDING HEARSAY

       “Hearsay testimony is generally inadmissible.” United States v. Christy, No. CR 10-1534

JB, 2011 WL 5223024, at *5 (D.N.M. Sept. 21, 2011)(Browning, J.)(citing Fed. R. Evid. 802).

Rule 801(c) of the Federal Rules of Evidence provides: “‘Hearsay’ means a statement that: (1) the

declarant does not make while testifying at the current trial or hearing; and (2) a party offers in

evidence to prove the truth of the matter asserted in the statement.” Fed. R. Evid. 801(c). Hearsay

bars a party from presenting its own statements, such as “a defendant . . . attempt[ing] to introduce

an exculpatory statement made at the time of his arrest without subjecting himself to cross-

examination.” United States v. Cunningham, 194 F.3d 1186, 1199 (11th Cir. 1999). A statement

that is otherwise hearsay, however, may be offered for a permissible purpose other than to prove

the truth of the matter asserted, including impeaching a witness. See United States v. Caraway,

534 F.3d 1290, 1299 (10th Cir. 2008)(“We have already explained why the content of the

statement, if used substantively, would be inadmissible hearsay. If admitted for impeachment

purposes, however, it is not hearsay.”).




                                                   - 30 -
       Hearsay is generally unreliable and untrustworthy. See Chambers v. Mississippi, 410 U.S.

284, 298 (1973)(noting that hearsay is generally untrustworthy and lacks traditional indicia of

reliability); United States v. Lozado, 776 F.3d 1119, 1121 (10th Cir. 2015)(“Hearsay is generally

inadmissible as evidence because it is considered unreliable.” (citing Williamson v. United States,

512 U.S. 594, 598 (1994))); United States v. Console, 13 F.3d 641, 656 (3d. Cir. 1993)(stating

hearsay is “‘inherently untrustworthy’” because of the lack of an oath, presence in court, and cross

examination (quoting United States v. Pelullo, 964 F.2d 193, 203 (3rd Cir. 1992))). Testimonial

proof is necessarily based upon the human senses, which can be unreliable. See 5 Jack Weinstein

& Margaret Berger, Weinstein’s Federal Evidence § 802.02[1][b], at 802-5 (Joseph McLaughlin

ed., 2d ed. 2017)(“Weinstein’s Federal Evidence”). The Anglo-American tradition uses three

devices to illuminate inaccuracies in the testimonial proof: (i) the oath; (ii) personal presence at

trial; (iii) and cross examination. See Weinstein’s Federal Evidence § 802.02[2][a], at 802-5. It

is difficult to evaluate the credibility of out-of-court statements when the three safeguards

mentioned above are unavailable. See Weinstein’s Federal Evidence § 802.02[3], at 802-6 to -7.

Courts view hearsay evidence as unreliable because it is not subject to an oath, personal presence

in court, or cross examination. See, e.g., United States v. Console, 13 F.3d at 656.

       “Hearsay within hearsay is not excluded by the rule against hearsay if each part of the

combined statements conforms with an exception to the rule.” Fed. R. Evid. 805. See, e.g., United

States v. DeLeon, 316 F. Supp. 3d 1303, 1306 (D.N.M. 2018)(Browning, J.)(noting that a hearsay

within hearsay issue remains after concluding that rule 803(8) of the Federal Rules of Evidence

provided an exception for law enforcement reports); Wood v. Millar, No. CIV 13-0923 RB/CG,

2015 WL 12661926, at *4 (D.N.M. Feb. 19, 2015)(Brack, J.)(noting that witness statements in

police reports may be admissible under hearsay exclusions other than rule 803(8)); Montoya v.




                                                   - 31 -
Sheldon, No. CIV 10-0360 JB/WDS, 2012 WL 6632524, at *7 (D.N.M. Oct. 31,

2012)(Browning, J.)(excluding medical records while characterizing statement within medical

records as opposing party statements but the medical records themselves, which the opposing party

did not sign, as inadmissible hearsay).

       1.      Rule 801(d)(2)(A).

       An opposing party’s statement is not hearsay. See Fed. R. Evid. 801(d)(2). Rule 801(d)(2)

specifies as an exclusion from hearsay:

              (2) An Opposing Party’s Statement. The statement is offered against an
       opposing party and:

                      (A) was made by the party in an individual or representative
               capacity;

                       (B) is one the party manifested that it adopted or believed to be true;

                      (C) was made by a person whom the party authorized to make a
               statement on the subject;

                      (D) was made by the party’s agent or employee on a matter within
               the scope of that relationship and while it existed; or

                       (E) was made by the party’s coconspirator during and in furtherance
               of the conspiracy.

       The statement must be considered but does not by itself establish the declarant’s
       authority under (C); the existence or scope of the relationship under (D); or the
       existence of the conspiracy or participation in it under (E).

Fed. R. Evid. 801(d)(2). “The admissibility of opposing-party statements ‘is not based on

reliability; rather, they are admitted as part of the adversary system’; they are admitted, in short,

because the party said the words and should be stuck with them, regardless of their accuracy.”

United States v. Ballou, 59 F. Supp. 3d 1038, 1074 (D.N.M. 2014)(Browning, J.)(quoting Stephen

A. Saltzburg et. al, Federal Rules of Evidence Manual § 801.02[b], at 801-13 (2011)).




                                                   - 32 -
       “Rule 801(d)(2)(A) does not . . . permit such a statement to be used against anyone other

than the party who made the statement, such as codefendants.” United States v. DeLeon, 287

F. Supp. 3d at 1256 (citing United States v. Wolf, 839 F.2d 1387, 1393 & n.4 (10th Cir. 1988);

Stephen A. Saltzburg, et al., Federal Rules of Evidence Manual § 801.02[6][c] (11th ed. 2017)).

“The United States Court of Appeals for the Tenth Circuit has stated that proponents of such

evidence ‘need only show by a preponderance of the evidence that the opposing party had made

the statement.’” United States v. Shirley, No. CR 15-1285 JB, 2016 WL 9021832, at *7 (D.N.M.

Dec. 21, 2016)(Browning, J.)(citing United States v. Brinson, 772 F.3d 1314, 1320 (10th Cir.

2014)). Statements made during closing argument by an attorney would qualify as an admission

by a party opponent under rule 801(d)(2)(A). See United States v. Ganadonegro, 854 F. Supp. 2d

1088, 1121 n.11 (D.N.M. 2012)(Browning, J.)(citing United States v. McElhiney, 85 F. App’x

112, 115 (10th Cir. 2003)(unpublished)15). The Court has determined that rule 806 of the Federal

Rules of Evidence, which permits attacking hearsay statements with “any evidence that would be

admissible for those purposes if the declarant had testified as a witness,” Fed. R. Evid. 806, “does

not apply to rule 801(d)(2)(A) statements,” DeLeon, No. CR 15-4268 JB, 2018 WL 878121, at *2


       15
          United States v. McElhiney is an unpublished opinion, but the Court can rely on an
unpublished opinion to the extent its reasoned analysis is persuasive in the case before it. See 10th
Cir. R. 32.1(A) (“Unpublished decisions are not precedential, but may be cited for their persuasive
value.”). The Tenth Circuit has stated:
               In this circuit, unpublished orders are not binding precedent, . . . [a]nd we
       have generally determined that citation to unpublished opinions is not favored.
       However, if an unpublished opinion or order and judgment has persuasive value
       with respect to a material issue in a case and would assist the court in its disposition,
       we allow a citation to that decision.
United States v. Austin, 426 F.3d 1266, 1274 (10th Cir. 2005). The Court concludes that United
States v. McElhiney has persuasive value with respect to material issues, and will assist the Court
in its disposition of this Memorandum Opinion and Order.




                                                    - 33 -
n.1 (D.N.M. Feb. 12, 2018)(Browning, J.). “Party opponents can, however, impeach their own

admissions, i.e., rule 801(d)(2)(A) statements, even though rule 806 does not apply. If a party

opponent admission is relevant, then anything that impeaches such a statement is also relevant.”

DeLeon, 2018 WL 878121, at *2 n.2.

       2.      Rule 801(d)(2)(E).

       A statement is not hearsay, even if it is offered for its truth, if it is offered against an

opposing party and it “was made by the party’s coconspirator during and in furtherance of the

conspiracy.” Fed. R. Evid. 801(d)(2)(E). The Tenth Circuit has stated:

       “Admissions by a party-opponent are excluded from the category of hearsay on the
       theory that their admissibility in evidence is the result of the adversary system rather
       than satisfaction of the conditions of the hearsay rule [Citations omitted]. No
       guarantee of trustworthiness is required in the case of an admission. The freedom
       which admissions have enjoyed from technical demands of searching for an
       assurance of trustworthiness in some against-interest circumstance, and from
       restrictive influences of the opinion rule and the rule requiring first-hand
       knowledge, when taken with the apparently prevalent satisfaction with the results,
       calls for a generous treatment of this avenue of admissibility.” [Emphasis supplied.]

Grace United Methodist Church v. City of Cheyenne, 451 F.3d 643, 667 (10th Cir.

2006)(Seymour, J.)(quoting United States v. Pinalto, 771 F.2d 457, 459 (10th Cir. 1985)).16



       16
          The 2011 restyling of the Federal Rules of Evidence removed “admissions” from the
language of rule 801(d), and uses instead the term “statements.” Fed. R. Evid. 801(d). This
replacement was purposeful: “The term ‘admissions’ is confusing because not all statements
covered by the exclusion are admissions in the colloquial sense -- a statement can be within the
exclusion even if it ‘admitted’ nothing and was not against the party’s interest when made.” Fed.
R. Evid. 801, advisory committee’s note.
        Although the Advisory Committee made the commentary quoted in the text regarding the
trustworthiness of “admissions by a party-opponent” before the 2011 amendments, the analysis
should not be different under the 2011 restyling of the rules. Because the Advisory Committee’s
purpose for the 2011 restyling was to make the rules “more easily understood and to make style
and terminology consistent through the rules,” and there was no “intent to change any result in any
ruling on evidence admissibility,” the analysis applied before 2011 remains useful for cases after
the restyling. Fed. R. Evid. 801.



                                                    - 34 -
       To admit out-of-court statements by coconspirators under rule 801(d)(2)(E), “the United

States must demonstrate by a preponderance of the evidence that: (i) a conspiracy existed; (ii) the

declarant and the defendant were members of that conspiracy; and (iii) the statements that the

United States seeks to admit were made during the course and in furtherance of the conspiracy.”

United States v. Vigil, No. CR 05-2051, 2006 WL 4109681, at *3 (D.N.M. Aug. 31,

2006)(Browning, J.)(citing United States v. Sinclair, 109 F.3d 1527, 1533 (10th Cir. 1997)). The

Court may consider the statements themselves and independent evidence to determine whether the

conspiracy existed. See United States v. Lopez-Gutierrez, 83 F.3d 1235, 1242 (10th Cir. 1996)(“In

making its preliminary factual determination as to whether a conspiracy exists, the court may

consider the hearsay statement sought to be admitted, along with independent evidence tending to

establish the conspiracy.”).   While the statement itself “does not by itself establish . . . the

existence of the conspiracy or participation in it,” Fed. R. Evid. 801(d)(2), “there need only be

some independent evidence linking the defendant to the conspiracy,” United States v. Lopez-

Gutierrez, 83 F.3d at 1242 (internal quotation marks omitted)(quoting United States v. Martinez,

825 F.2d 1451, 1453 (10th Cir. 1987)). This “independent evidence may be sufficient even when

it is not ‘substantial.’” United States v. Lopez-Gutierrez, 83 F.3d at 1242 (quoting United States

v. Rascon, 8 F. 3d 1537, 1541 (10th Cir. 1993)). The Tenth Circuit has noted: “We have defined

‘independent evidence’ as ‘evidence other than the proffered [coconspirator] statements

themselves.’” United States v. Lopez-Gutierrez, 83 F.3d at 1242 (alteration in United States v.

Lopez-Gutierrez)(quoting United States v. Martinez, 825 F.2d at 1451).

       “[I]t is not necessary for the United States to show that proffered statements were made

during the time in which [the defendant] was a member of a conspiracy.” United States v. Vigil,

2006 WL 4109681, at *5 (citing United States v. U.S. Gypsum Co., 333 U.S. 364, 393




                                                  - 35 -
(1948))(“With the conspiracy thus fully established, the declarations and acts of the various

members, even though made or done prior to the adherence of some to the conspiracy, become

admissible against all as declarations or acts of coconspirators in aid of the conspiracy.”)).

Moreover, a newcomer to a conspiracy assumes the risk for what has already happened in the

course of the conspiracy. See United States v. Brown, 943 F.2d 1246, 1255 (10th Cir. 1991)(“The

fact that appellant may have joined the conspiracy after its inception does not make his

coconspirators’ previous statements inadmissible.”); United States v. Adamo, 882 F.2d 1218,

1230-31 (7th Cir. 1989)(explaining that one who joins and participates in a conspiracy “adopt[s]

the previous acts and declarations of his fellow coconspirators”). “A coconspirator must make a

statement while the conspiracy persists for rule 801(d)(2)(E) to apply.” DeLeon, 287 F. Supp. 3d

at 1253 (citing Fed. R. Evid. 802(d)(2)(E)). “A statement is not made ‘“pursuant to and in

furtherance of objectives of the conspiracy’ if it is made ‘after those objectives either had failed or

had been achieved.’” DeLeon, 287 F. Supp. 3d at 1253 (quoting Krulewitch v. United States, 336

U.S. 440 (1949)).

       In determining the admissibility of coconspirator statements, “[t]he strongly preferred

order of proof” is for the district court to hold a hearing “outside the presence of the jury to

determine by a preponderance of the evidence the existence of a predicate conspiracy.” United

States v. Urena, 27 F.3d 1487, 1491 (10th Cir. 1994). A defendant does not possess a right to a

pretrial hearing on admissibility of coconspirators statements; however, “a district court can only

admit coconspirator statements if it holds a James hearing or conditions admission on forthcoming

proof of a ‘predicate conspiracy through trial testimony or other evidence.’” United States v.

Townley, 472 F.3d 1267, 1273 (10th Cir. 2007)(quoting United States v. Owens, 70 F.3d 1118,

1123 (10th Cir. 1995)). The Tenth Circuit affords trial courts this flexibility, because it recognizes




                                                    - 36 -
that, in practice, the United States cannot always demonstrate that a conspiracy existed before

admitting specific evidence at trial. See United States v. Peterson, 611 F.2d 1313, 1330 (10th Cir.

1979)(noting that the admissibility determination contemplates presentation of requisite

conspiracy evidence before or during the United States’ case in chief).

       The Court has described several factors to consider when deciding whether statements

furthered a conspiracy:

       First, “mere narratives between coconspirators or narrative declarations of past
       events” are not, generally, in furtherance of a conspiracy. United States v. Roberts,
       14 F.3d 502, 514-15 (10th Cir. 1993). Second, “statements of future intent that set
       transactions integral to the conspiracy in motion and maintain the information flow
       among coconspirators” are usually in furtherance of the conspiracy. United States
       v. Roberts, 14 F.3d at 515. Third,

               Statements made to induce enlistment or further participation in the
               group’s activities . . . to prompt further action on the part of
               conspirators . . . [,] to “reassure” members of a conspiracy’s
               continued existence . . . [,] to allay a coconspirator’s fears . . . [, or]
               to keep coconspirators abreast of an ongoing conspiracy’s activities
               satisfy the “in furtherance” of requirement.

       United States v. Roberts, 14 F.3d at 515 (alterations in original)(quoting United
       States v. Yarbrough, 852 F.2d 1522, 1535-36 (9th Cir. 1988)). Fourth, “[w]hen a
       conspiracy is ongoing, statements that relate to ‘avoiding detection by law
       enforcement personnel’ can be in furtherance of the conspiracy.” United States v.
       Alcorta, 853 F.3d [1123,] 1139 [(10th Cir. 2017)](quoting United States v.
       Williamson, 53 F.3d 1500, 1520 (10th Cir. 1995)).

DeLeon, 287 F. Supp. 3d at 1253.

       In United States v. Vigil, the Court did not hold a James hearing, because the defendant,

Robert Vigil, had already been tried once, ending in a hung jury, and the Court concluded that “the

evidence that” the Honorable James A. Parker, Senior United States District Judge for the United

States District Court for the District of New Mexico, “admitted at the first trial satisfies the

preponderance standard on the basis of the transcripts of the first trial’s testimony.” United States




                                                     - 37 -
v. Vigil, 2006 WL 4109681, at *4. Vigil was charged, among other charges, with being a member

of a conspiracy to commit RICO violations, and the United States moved the Court to permit it to

elicit non-hearsay coconspirator statements in Vigil’s retrial. See 2006 WL 4109681, at *1. The

Court noted that it had previously concluded, in deciding Vigil’s motion for acquittal under rule

29 of the Federal Rules of Civil Procedure, that “‘a reasonable jury could have found that Vigil

agreed with at least one other person to conduct or participate in the affairs of the enterprise

through a pattern of racketeering activity, or knowingly and voluntarily participated in the

conspiracy.’” 2006 WL 4109681, at *4 (citing United States v. Vigil, No. CR 05-2051 JB,

Memorandum Opinion, filed Aug. 7, 2006 (Doc. 268)).

       In support of its determination that the United States had met its burden to prove that Vigil

participated in the existent conspiracy, the Court pointed to testimony asserting that Garcia, an

alleged coconspirator,

       “told Vigil that he would set up the same arrangement with Vigil as with Montoya,
       Vigil learned about the prior arrangement with Montoya through Garcia, Vigil
       indicated that he intended to continue the fee-sharing arrangement that Montoya
       had set up, and Vigil threatened to withhold the . . . contract from Everage.”

2006 WL 4109681, at *4 (quoting United States v. Vigil, No. CR 05-2051 JB, Memorandum

Opinion at 28). The Court reasoned that “[p]roof of the existence of a conspiracy is often based

on circumstantial evidence, and this testimony is sufficient to establish Vigil’s participation in a

conspiracy by a preponderance of the evidence.” 2006 WL 4109681, at *5. The Court thus

concluded that it would “permit the United States to elicit from its witnesses at trial coconspirator

statements made in furtherance of the conspiracy charged.” 2006 WL 4109681, at *6.

       3.      Rule 803(1).

       Rule 803(1) of the Rules of Evidence provides an exception to the rule against hearsay for




                                                   - 38 -
“[a] statement describing an event or condition, made while or immediately after the declarant

perceived it.” Fed. R. Evid. 803(1). “By its own terms, application of Rule 803(1) has three

distinct requirements: i) the statement must describe or explain the event perceived; ii) the

declarant must have in fact perceived the event described; and iii) the description must be

‘substantially contemporaneous’ with the event in question.” United States v. Mejia-Valez, 855

F. Supp. 607, 613 (E.D.N.Y. 1994)(Korman, J.). “The present sense impression exception applies

only to reports of what the declarant has actually observed through the senses, not to what the

declarant merely conjectures.” Brown v. Keane, 355 F.3d 82, 89 (2d Cir. 2004). “The underlying

rationale of the present sense impression exception is that substantial contemporaneity of event

and statement minimizes unreliability due to defective recollection or conscious fabrication.”

United States v. Hawkins, 59 F.3d 723, 730 (8th Cir. 1995). “The admissibility of spontaneous

utterances -- one ground relied on by the state trial court -- was recognized by the Supreme Court

over a century ago in Insurance Co. v. Mosley, 75 U.S. (8 Wall.) 397, 406-07 . . . (1869).”

Martinez v. Sullivan, 881 F.2d 921, 928 (10th Cir. 1989).

       4.      Rule 803(2).

       Rule 803(2) of the Federal Rules of Evidence, commonly called the excited utterance

exception, provides an exception to the exclusion of hearsay statements for “[a] statement relating

to a startling event or condition, made while the declarant was under the stress of excitement that

it caused.” Fed. R. Evid. 803(2). The United States Court of Appeals for the District of Columbia

Circuit has noted that “[t]he rationale underlying the ‘excited utterance’ exception is that

‘excitement suspends the declarant’s powers of reflection and fabrication, consequently

minimizing the possibility that the utterance will be influenced by self interest and therefore

rendered unreliable.’” United States v. Alexander, 331 F.3d 116, 122 (D.D.C. 2003)(quoting




                                                  - 39 -
United States v. Brown, 254 F.3d 454, 458 (3d Cir. 2001)). The Tenth Circuit, in United States v.

Smith, 606 F.3d 1270 (10th Cir. 2010), set forth a district court’s required analysis for whether a

statement is admissible under the excited-utterance exception:

       The so-called “excited-utterance exception has three requirements: (1) a startling
       event; (2) the statement was made while the declarant was under the stress of the
       event’s excitement; and (3) a nexus between the content of the statement and the
       event.” Pursley, 577 F.3d at 1220. “[T]here is no precise amount of time between
       the event and the statement beyond which the statement cannot qualify as an excited
       utterance.” United States v. Ledford, 443 F.3d 702, 711 (10th Cir. 2005).
       Admissibility hinges on a statement’s contemporaneousness with the excitement a
       startling event causes, not the event itself. See Pursley, 577 F.3d at 1221-22.

606 F.3d at 1279. The Tenth Circuit has noted:

               Courts consider a range of factors in determining whether a declarant made
       a statement while under the stress of a particular event. Among the more relevant
       factors are: the amount of time between the event and the statement; the nature of
       the event; the subject matter of the statement; the age and condition of the declarant;
       the presence or absence of self-interest; and whether the statement was volunteered
       or in response to questioning.

United States v. Pursley, 577 F.3d 1204, 1220 (10th Cir. 2009). “Permissible subject matter of the

statement is [not] limited . . . to description or explanation of the event or condition . . . . [T]he

statement need only relate to the startling event or condition, thus affording a broader scope of

subject matter coverage.” United States v. Frost, 684 F.3d 963, 973 (10th Cir. 2012)(quoting Fed.

R. Evid. 803 advisory committee’s notes). “If the trial court has access to a recording of the

declarant’s statement, it may also consider the declarant’s ‘tone and tenor of voice’ in determining

whether the declarant made that statement while under the stress of excitement.” United States v.

Alexander, 331 F.3d at 123 (quoting United States v. Woodfolk, 656 A.2d 1145, 1151 n.16 (D.C.

1995)(collecting cases)).

       The United States Court of Appeals for the Second Circuit has provided an analysis of the

similarities and differences between the present-sense-impression and excited-utterance




                                                    - 40 -
exceptions to the rule against hearsay:

       As defined by the Federal Rules of Evidence, a present sense impression is a
       statement “describing or explaining an event or condition made while the declarant
       was perceiving the event or condition, or immediately thereafter.” Rule 803(1),
       Fed. R. Evid. Such statements are considered to be trustworthy because the
       contemporaneity of the event and its description limits the possibility for intentional
       deception or failure of memory. See United States v. Brewer, 36 F.3d 266, 272 (2d
       Cir. 1994).

               The hearsay exception for excited utterances is premised on a similar,
       though distinct, assumption that the reliability of a statement increases as
       opportunity for reflection by the declarant decreases. An “excited utterance” is “[a]
       statement relating to a startling event or condition made while the declarant was
       under the stress of excitement caused by the event or condition.” Rule 803(2), Fed.
       R. Evid. As we have explained, “[t]he rationale for this hearsay exception is that
       the excitement of the event limits the declarant’s capacity to fabricate a statement
       and thereby offers some guarantee of its reliability.” [United States v. ]Tocco, 135
       F.3d [] [116,] 127[ (2d Cir. 1998)]. Unlike present sense impressions, “[a]n excited
       utterance need not be contemporaneous with the startling event to be admissible.”
       Id. Rather “[t]he length of time between the event and the utterance is only one
       factor to be taken into account in determining whether the declarant was, within the
       meaning of rule 803(2), ‘under the stress of excitement caused by the event or
       condition.’” United States v. Scarpa, 913 F.2d 993, 1017 (2d Cir. 1990).

       ....

              Thus while the hearsay exception for present sense impressions focuses on
       contemporaneity as the guarantor of reliability, and requires that the hearsay
       statement “describe or explain” the contemporaneous event or condition, Rule
       803(1), Fed. R. Evid., the excited utterance exception is based on the psychological
       impact of the event itself, and permits admission of a broader range of hearsay
       statements -- i.e. those that “relate to” the event. Rule 803(2), Fed. R. Evid.

United States v. Jones, 299 F.3d 103, 112 & n.3 (2d Cir. 2002).

       Many courts have found it proper to admit a 911 caller’s statements as a present-sense

impression and/or an excited utterance. See, e.g., United States v. Thomas, 453 F.3d 838, 841 (7th

Cir. 2006)(holding that admission of a three minute and fifty-three second 911 call, in which the

caller said that a man holding a handgun had shot someone outside her apartment and was still

there, and in which the “emergency operator [] asked a series of questions about the facts of the




                                                   - 41 -
situation and the caller narrated what she was seeing as it happened,” was proper as either a

present-sense impression or excited utterance); United States v. Hawkins, 59 F.3d at 730 (holding

that the tape of the 911 emergency telephone call from the defendant’s wife reporting that the

defendant displayed gun to his wife during a domestic dispute was proper as a present-sense

impression, because of its sufficient contemporaneity to underlying events and because of its

reliability, as evidenced by the wife’s detailed description of gun); United States v. Mejia-Valez,

855 F. Supp. at 613-15 (concluding that admission of two callers’ 911 call tape recordings as

excited utterances and present-sense impressions was proper, because the two callers were at the

scene of the underlying shooting, they placed the calls moments after the shooting, and both men

described the shooting’s circumstances, including giving the location and the shooter’s

description).

       5.       Rule 803(3).

       Rule 803(3) permits the introduction of “hearsay . . . , even though the declarant is

available as a witness,” for a statement of the declarant’s “[t]hen existing mental, emotional, or

physical condition”:

       A statement of the declarant’s then existing state of mind, emotion, sensation, or
       physical condition (such as intent, plan, motive, design, mental feeling, pain, and
       bodily health), but not including a statement of memory or belief to prove the fact
       remembered or believed unless it relates to the execution, revocation, identification,
       or terms of declarant’s will.

Fed. R. Evid. 803(3). For the statement to qualify under the exception, it “must relate to the

declarant’s state of mind during” the incident in question. United States v. Netschi, 511 F. App’x

58, 61 (2d Cir. 2013)(“‘To admit statements of one’s state of mind with regard to conduct that

occurred . . . earlier as in this case would significantly erode the intended breadth of this hearsay

exception.’” (quoting United States v. Cardascia, 951 F.2d 474, 488 (2d Cir. 1991))). This




                                                   - 42 -
requirement is not to say that the statement must be said at the very moment of the incident, but

for intent to be proved, it must be “contemporaneous” to the act. Mut. Life Ins. of N.Y. v. Hillmon,

145 U.S. 285, 295 (1892). To be contemporaneous and therefore admissible under the present-

state-of-mind exception, a statement must be “part of a continuous mental process.” United States

v. Cardascia, 951 F.2d at 488.          In addition to the requirements that the statement be

contemporaneous to the incident at hand and relevant to the issues of the case, it must also be

established that there was no opportunity for the declarant to “‘fabricate or to misrepresent his

thoughts.’” United States v. Jackson, 780 F.2d 1305, 1315 (7th Cir. 1986)(quoting United States

v. Layton, 549 F. Supp. 903, 909 (N.D. Cal. 1982)). The statements of intent must reveal

information or details about the future, which has been contrasted with statements of memory, or

looking to the past. See Shepard v. United States, 290 U.S. 96, 104 (1933). When statements

entail issues of looking into the past combined with other concerns, it can often be too confusing

for a jury to extract, upsetting the balance of advantage, and ultimately making the evidence

inadmissible. See Shepard v. United States, 290 U.S. at 104. “The most obvious risk of prejudice

is that the jury will consider the hearsay statement not as proof of state of mind and the subsequent

conduct of the declarant, but rather for the truth of the facts that are related in the statement.”

Saltzburg, supra, § 803.02, at 4-803.

       6.      Rule 804(b)(3).

       Under rule 804(b)(3) of the Federal Rules of Evidence, an out-of-court statement is

admissible if the declarant is unavailable to testify, see Fed. R. Evid 804 (a) (listing conditions that

render a declarant “unavailable as a witness”), and the statement is “against the declarant’s

proprietary, pecuniary, or penal interest,” United States v. Lozado, 776 F.3d at 1125 (citing

Williamson v. United States, 512 U.S. at 599-600). A statement against interest is one that “a




                                                     - 43 -
reasonable person in the declarant’s position would have made only if the person believed it to be

true.” Fed. R. Evid. 804(b)(3)(A). Moreover, the statement must be “supported by corroborating

circumstances that clearly indicate its trustworthiness.” Fed. R. Evid. 804(b)(3)(B).

       Rule 804(b)(3) embodies “‘the commonsense notion that reasonable people, even

reasonable people who are not especially honest, tend not to make self-inculpatory statements

unless they believe them to be true.’” United States v. Smalls, 605 F.3d 765, 780-81 (10th Cir.

2010)(internal quotation marks omitted)(quoting Williamson v. United States, 512 U.S. at 599).

The Tenth Circuit has said: “We may safely surmise that from time immemorial, only on the rarest

occasion, if ever, has one of sound mind -- even one of sound mind who is not particularly honest

-- falsely confessed a murder to an apparent acquaintance or friend.” United States v. Smalls, 605

F.3d at 783. That sort of statement is admissible, however, only to the extent that it inculpates the

declarant, because “[t]he fact that a statement is self-inculpatory does make it more reliable; but

the fact that a statement is collateral to a self-inculpatory statement says nothing at all about the

collateral statement’s reliability.” Williamson v. United States, 512 U.S. at 600.

       While rule 804(b)(3)’s depends on an objective standard and not on the declarant’s

subjective beliefs, see Fed. R. Evid. 804(b)(3), a “declarant’s actual knowledge that a statement is

self-incriminating” remains relevant, United States v. Lozado, 776 F.3d at 1126. “If there is proof

of the declarant’s actual knowledge, ‘a reasonable person in the declarant’s position’ would have

the declarant’s actual knowledge.” United States v. Lozado, 776 F.3d at 1127 (quoting Fed. R.

Evid. 804(b)(3)(A)). Courts often lack such evidence when applying rule 804(b)(3), because the

most obvious way to prove a declarant’s subjective awareness is through declarant testimony, but

the declaration-against-interest exception is available only when the declarant is “unavailable as a

witness.” Fed. R. Evid. 804(b). See United States v. Lozado, 776 F.3d at 1129 (stating that “the




                                                   - 44 -
declarant’s belief about the self-inculpatory nature of the statement” is often unknown). Absent

“evidence establishing the declarant’s actual knowledge,” courts must determine what “‘a

reasonable person in the declarant’s position’ would know.” United States v. Lozado, 776 F.3d at

1128-29.

               In sum, under Rule 804(b)(3)(A), if proof establishes the declarant’s actual
       state of mind as to whether the statement is against penal interest, courts should
       consider that evidence as part of “in the declarant’s position” to determine whether
       the hearsay is admissible. If, however, the declarant’s state of mind on the against-
       interest question has not been proved, courts should consider whether “a reasonable
       person in the declarant’s position” would believe the statement is against his or her
       interest.

United States v. Lozado, 776 F.3d at 1130 (footnotes omitted)(quoting Fed. R. Evid.

804(b)(3)(A)).

               If the declarant does not believe the statement is against his or her interest,
       then the statement generally cannot be admitted, regardless of what a reasonable
       person may believe. If the declarant believes the statement is against his or her
       interest, the statement can qualify for admission, regardless of what a reasonable
       person may believe.

United States v. Lovato, 776 F.3d at 1130 n.9.

       If a statement “is offered in a criminal case as one that tends to expose the declarant to

criminal liability,” then it must be “supported by corroborating circumstances that clearly indicate

its trustworthy.” Fed. R. Evid. 804(b)(3)(B). “The Tenth Circuit has not squarely addressed how

a statement must be corroborated.” United States v. Lovato, 776 F.3d at 1132. United States v.

Lovato indicates, however, that the presence -- or absence -- of evidence corroborating a

statement’s contents, the circumstances in which a statement was made, the declarant’s credibility,

whether the declarant had a motive to lie, and whether the statement is internally consistent are all

relevant to the rule 804(b)(3)(B) inquiry. See 776 F.3d at 1132-33.

                                LAW REGARDING RULE 403




                                                   - 45 -
       Under rule 403 of the Federal Rules of Evidence, “[t]he court may exclude relevant

evidence if its probative value is substantially outweighed by a danger of one or more of the

following: unfair prejudice, confusing the issues, misleading the jury, undue delay, wasting time,

or needlessly presenting cumulative evidence.” Fed. R. Evid. 403. The trial court must weigh the

proffered evidence’s probative value against its potential for unfair prejudice. See United States

v. Record, 873 F.2d 1363, 1375 (10th Cir. 1989). “‘[I]t is only unfair prejudice, substantially

outweighing probative value, which permits exclusion of relevant matter [under rule 403].’”

United States v. Pettigrew, 468 F.3d 626, 638 (10th Cir. 2006)(emphasis in United States v.

Sides)(quoting United States v. Sides, 944 F.2d 1554, 1563 (10th Cir. 1991)). The Tenth Circuit

has admonished district courts that they should be “mindful” that “exclusion of evidence under

Rule 403 that is otherwise admissible under the other rules is an extraordinary remedy and should

be used sparingly.” United States v. Smalls, 605 F.3d at 787.

       The decision to admit or exclude evidence pursuant to rule 403 is within the district court’s

discretion, see United States v. Lugo, 170 F.3d 996, 1005 (10th Cir. 1999), and the district court’s

discretion to balance possible unfair prejudice against probative value is broad, see United States

v. Bice-Bey, 701 F.2d 1086, 1089 (4th Cir. 1983); United States v. Masters, 622 F.2d 83, 87-88

(4th Cir. 1980). The Supreme Court has noted:

               In deference to a district court’s familiarity with the details of the case and
       its greater experience in evidentiary matters, courts of appeals afford broad
       discretion to a district court’s evidentiary rulings . . . . This is particularly true with
       respect to Rule 403 since it requires an “on-the-spot balancing of probative value
       and prejudice, potentially to exclude as unduly prejudicial some evidence that
       already has been found to be factually relevant.”

Sprint/United Mgmt. Co. v. Mendelsohn, 552 U.S. 379, 384 (2008)(quoting 1 Steven Alan

Childress & Martha S. Davis, Fed. Standards of Review § 4.02, at 4-16 (3d ed. 1999)). See United




                                                     - 46 -
States v. Abel, 469 U.S. 45, 54 (1984)(“Assessing the probative value of [proffered evidence], and

weighing any factors counseling against admissibility is a matter first for the district court’s sound

judgment under Rules 401 and 403 . . . .”).

       Evidence may be unfairly prejudicial if it would likely provoke an emotional response from

the jury or would otherwise tend to adversely affect the jury’s attitude toward a particular matter.

See United States v. Rodriguez, 192 F.3d 946, 951 (10th Cir. 1999). Evidence is not unfairly

prejudicial merely because it damages a party’s case. See United States v. Caraway, 534 F.3d

1290, 1301 (10th Cir. 2008); United States v. Curtis, 344 F.3d 1057, 1067 (10th Cir. 2003); United

States v. Martinez, 938 F.2d 1078, 1082 (10th Cir. 1991). Rather, “[t]o be unfairly prejudicial, the

evidence must have ‘an undue tendency to suggest decision on an improper basis, commonly,

though not necessarily, an emotional one.’” United States v. Caraway, 534 F.3d at 1301 (quoting

Fed. R. Evid. 403 advisory committee’s note).

       “The term ‘unfair prejudice,’ as to a criminal defendant, speaks to the capacity of some

concededly relevant evidence to lure the factfinder into declaring guilt on a ground different from

proof specific to the offense charged.” Old Chief v. United States, 519 U.S. 172, 180 (1997).

“Such improper grounds certainly include . . . generalizing a defendant’s earlier bad act into bad

character and taking that as raising the odds that he did the later bad act now charged.” Old Chief

v. United States, 519 U.S. at 180-81. In light of rule 404(b)’s prohibition regarding the use of

character evidence to show that a person acted in conformity with their character, “[t]here is,

accordingly, no question that propensity would be an ‘improper basis’ for conviction and that

evidence . . . is subject to analysis under Rule 403 for relative probative value and for prejudicial

misuse as propensity evidence.” Old Chief v. United States, 519 U.S. at 182. The Supreme Court

has advised lower courts to disregard the prosecution’s need for “evidentiary depth to tell a




                                                    - 47 -
continuous story” when the prosecution’s evidence consists of the underlying facts of a criminal

defendant’s prior felony conviction, as in an action for felon in possession. Old Chief v. United

States, 519 U.S. at 189-90. In such an action, “[t]he most the jury needs to know is that the

conviction admitted by the defendant falls within the class of crimes that Congress thought should

bar a convict from possessing a gun, and this point may be made readily in a defendant’s admission

and underscored in the court’s jury instructions.” Old Chief v. United States, 519 U.S. at 191. The

Court has previously ruled that, under the Supreme Court’s decision in Old Chief v. United States,

the underlying facts of a defendant’s prior conviction should be excluded, even if relevant to the

offense. See, e.g., United States v. Williams, No. CR 12-1675 JB, 2012 WL 5476228, at *2

(D.N.M. Nov. 7, 2012)(Browning, J.); United States v. Ashley, No. CR 04-2497 JB, 2006 WL

4109679, at *3 (D.N.M. Aug. 1, 2006)(Browning, J.)(“Even if relevant under rule 404(b), given

the nature of the crime with which he is charged here and the similarity to these prior crimes, the

danger of unfair prejudice outweighs the probative value of specifically identifying the prior

crimes.”). See also United States v. Wacker, 72 F.3d 1453, 1472 (10th Cir. 1995)(“Whereas the

fact of a defendant’s prior felony conviction is material to a felon in possession charge, the nature

and underlying circumstances of a defendant's conviction are not.”).

                                           ANALYSIS

       The Court will permit some but not all statements in the James Proffers as evidence at trial.

In the chart below, the Court provides each statement the United States proposes to introduce and

information related to the statement. The Court rules individually whether to admit each statement.

 James Proffers Statement                    Ruling

 Statement 1: Dix’s girlfriend owed Chris The statement that “Garcia wanted Dix dead . . . and
 Garcia money. Dix shot Garcia in a was willing to pay for Dix to be killed” is admissible




                                                   - 48 -
confrontation about that money. Garcia for its truth under rule 801(d)(2)(E). C. Garcia and
wanted Dix dead after that and was A. Cordova are members of a conspiracy to murder
willing to pay for Dix to be killed.        Shane Dix. See FOF ¶ 1. C. Garcia’s statements that
                                            he wants Dix murdered and is willing to pay for
Declarant: Chris Garcia                     someone to murder Dix is in furtherance of the
                                            conspiracy, because he is “encouraging others to
Date: On or before February 4, 2005         join, assist, or deal with the conspiracy.” Stephen A.
                                            Saltzburg, Federal Rules of Evidence Manual
Source: Michael Patrick Sullivan            § 4-801.02 (2018)(“Saltzburg”).         That Michael
                                            Patrick Sullivan is not a member of the conspiracy to
Basis for admission: Statement made to murder does not affect the Court’s 801(d)(2)(E)
induce      enlistment     or      further analysis, because a coconspirator’s statement need
participation in the group’s activities, to not be made to another coconspirator to be
prompt further action on the part of the admissible under that provision. See Saltzburg
conspirators, and/or keep coconspirators § 4-801.02 (“To be admissible the statement must be
abreast of an ongoing conspiracy’s made by a coconspirator, but it need not be made to
activities.                                 a coconspirator.”). The statement may not be
                                            admissible under 801(d)(2)(E), however, if
Objection: Objections at 2-3.               C. Garcia made the statement to Sullivan in a context
                                            in which C. Garcia was not encouraging others to
                                            join, assist, or deal with the conspiracy.

                                            The statement “Garcia wanted Dix dead after that
                                            and was willing to pay for Dix to be killed” is also
                                            admissible for its truth as a then-existing mental,
                                            emotional, or physical condition under rule 803(3).

                                            The statement “Dix’s girlfriend owed Chris Garcia
                                            money. Dix shot Garcia in a confrontation about that
                                            money” is also admissible for its truth under rule
                                            801(d)(2)(E), because C. Garcia could have used that
                                            backstory in his attempt to convince Sullivan to join
                                            the conspiracy.

                                            The statement “Dix’s girlfriend owed Chris Garcia
                                            money. Dix shot Garcia in a confrontation about that
                                            money” is not admissible for its truth under rule
                                            803(3), however, because that rule allows statements
                                            to prove what a person’s state of mind was at a
                                            certain time, but it may not be used to prove “why
                                            the person had [that] state of mind.” Saltzburg
                                            § 803.02 (“Rule 803(3) permits a hearsay statement
                                            to be used to prove what a person’s state of mind was
                                            at the time of the statement, but it does not allow a




                                                  - 49 -
                                             statement to be used to prove why the person had the
                                             state of mind they did.”).

                                             A. Cordova objects that he has not received
                                             discovery regarding the statement. See Objections at
                                             2-3. Whether the United States has provided
                                             A. Cordova with discovery supporting this statement
                                             does not, however, impact the Court’s hearsay
                                             analysis.

                                             THE STATEMENT IS ADMISSIBLE.

 WITHDRAWN17                                 WITHDRAWN

 Statement 2: Chris Garcia paid This statement is admissible for its truth as a
 Carmelito Padilla to hire Michael Snow coconspirator’s statement under rule 801(d)(2)(E),
 but Snow never killed Dix.                  because C. Garcia made the statement to
                                             “encourag[e] others to join, assist, or deal with the
 Declarant: Chris Garcia                     conspiracy.” Saltzburg § 4-801.02 (stating that
                                             statements made “in furtherance of a conspiracy” can
 Date: On or before February 4, 2005         include “encouraging others to join, assist, or deal
                                             with the conspiracy”).
 Basis for admission: Statement made to
 induce      enlistment     or      further If further evidence shows that C. Garcia did not
 participation in the group’s activities, to make the statement to Sullivan to encourage Sullivan
 prompt further action on the part of the or others to join or assist in the conspiracy to kill Dix,
 conspirators, to reassure members of a then the statement is not admissible under rule
 conspiracy’s continued existence, keep 801(d)(2)(E). Although a coconspirator’s statements
 coconspirators abreast of an ongoing meant to keep other conspirators informed on the
 conspiracy’s activities, identify other conspiracy’s developments and coconspirators’
 members of the conspiracy, and/or are roles, the United States does not allege that Sullivan
 statements regarding the roles of other was a member of the conspiracy to kill Dix.
 coconspirators.

 Source: Michael Patrick Sullivan

 WITHDRAWN18                                 WITHDRAWN



       17
         At the July 3 James Hearing, the United States withdrew Statement 2. See July 3 Tr. at
44:19 45:9 (Court, Castellano).
       18
         At the July 3 James Hearing, the United States withdrew Statement 3. See July 3 Tr. at
44:19 45:9 (Court, Castellano).



                                                   - 50 -
Statement 3: Chris Garcia put out a This statement is admissible for its truth as
$10,000 hit for Shane Dix.                  coconspirator’s statement under rule 801(d)(2)(E),
                                            because C. Garcia made the statement to
Declarant: Chris Garcia                     “encourag[e] others to join, assist, or deal with the
                                            conspiracy.” Saltzburg § 4-801.02. C. Garcia
Date: On or before February 4, 2005         telling Gilbert Serrano that C. Garcia has “put out a
                                            $10,000 hit for Shane Dix” encourages others to join
Source: Gilbert Angelo Serrano              the conspiracy by offering compensation for killing
                                            Dix.
Basis for admission: Statement made to
induce      enlistment     or      further Further, this statement is admissible for a non-
participation in the group’s activities, to hearsay purpose, i.e., for a purpose other than the
prompt further action on the part of the statement’s truth. That C. Garcia was offering
conspirators, and/or to reassure people money to kill Dix is relevant even if C. Garcia
members of a conspiracy’s continued never intended to make good on those offers such
existence.                                  that they were, in a sense, false.

Objection: Objections at 3                 If further evidence shows that C. Garcia did not
                                           make the statement to Serrano to encourage Serrano
                                           or others to join or assist in the Dix Conspiracy, then
                                           the statement is not admissible under rule
                                           801(d)(2)(E). Although a coconspirator’s statements
                                           meant to keep other conspirators informed on the
                                           conspiracy’s developments and coconspirators’ roles
                                           are admissible, the United States has not shown and
                                           does not allege that Serrano was a member of the Dix
                                           Conspiracy.

                                           A. Cordova argues that, for the statement to qualify
                                           for 801(d)(2)(E), there must be a showing that
                                           Serrano was a part of the conspiracy, or actually was
                                           the source for this information and not repeating
                                           “gossip or rumor.” Objections at 3.

                                           The United States does not need to show that Serrano
                                           was part of the conspiracy. See Saltzburg § 4--
                                           801.02 (“To be admissible the statement must be
                                           made by a coconspirator, but it need not be made to
                                           a coconspirator.”). Serrano cannot relate C. Garcia’s
                                           statement to the jury unless he has personal
                                           knowledge regarding that statement. See Fed. R.
                                           Evid. 602. If Serrano did not hear C. Garcia make
                                           this statement, he lacks personal knowledge
                                           regarding that statement; Serrano could only testify




                                                 - 51 -
                                           that someone else told him that C. Garcia made this
                                           statement, which would present a hearsay-within-
                                           hearsay issue. See Fed. R. Evid. 805 (“Hearsay
                                           within hearsay is not excluded by the rule against
                                           hearsay if each part of the combined statements
                                           conforms with an exception to the rule.”). See also
                                           Saltzburg § 805.02 (stating a rule 805’s requirement
                                           that “each part of the combined statements conforms
                                           with an exception to the rule” does not preclude a
                                           statement that is not hearsay, such as a rule 801(d)
                                           statement, from being used to satisfy rule 805
                                           (emphasis added)).

Statement 4: Chris Garcia wanted Dix This statement is admissible for its truth as a
killed while he was out of town so that coconspirator’s statement under rule 801(d)(2)(E),
he had an alibi.                            because C. Garcia made the statement to Montoya -
                                            - who the Court determines by a preponderance of
Declarant: Chris Garcia                     the evidence is a member of the Dix Conspiracy, see
                                            FOF ¶ 1 -- to further the conspiracy by giving
Date: On or before February 4, 2005         instructions and/or “keeping other members apprised
                                            of conspiratorial developments [or] providing
Source: Mario Montoya                       reassurance.” Saltzburg § 4--801.02 (stating that “in
                                            furtherance of a conspiracy” may include “keeping
Basis for admission: Statement made to other members apprised of conspiratorial
induce      enlistment     or      further developments [or] providing reassurance”).
participation in the group’s activities, to
prompt further action on the part of the The statement is also admissible for its truth as a
conspirators, to reassure members of a then-existing mental, emotional, or physical
conspiracy’s continued existence, to condition under rule 803(3), because C. Garcia is
allay a coconspirator’s fears, keep expressing his intent and plan to evade suspicion by
coconspirators abreast of an ongoing being out of town when Dix is killed.
conspiracy’s activities, identify other
members of the conspiracy, and/or are THE STATEMENT IS ADMISSIBLE.
statements regarding the roles of other
coconspirators.

Statement 5: Chris Garcia had put This statement is admissible for its truth as
money in Dix’s books while Dix was in acoconspirator’s statement under rule 801(d)(2)(E).
jail to mislead police that Garcia had
forgiven Dix.                          A. Cordova objects that this statement is not
                                       admissible under rule 801(d)(2)(E), because it is a
Declarant: Chris Garcia                “mere narrative[]” relating to past events that does
                                       not serve the conspiracy’s purposes, even if it relates
Date: On or before February 4, 2005    to the conspiracy. Objections at 3. See United States




                                                 - 52 -
                                            v. Wolf, 839 F.2d at 1393 (stating that 801(d)(2)(E)
Source: Mario Montoya                       does not apply to statements relating to past events
                                            that does not serve an immediate or future
Basis for admission: Statement made to conspiratorial purpose).
induce      enlistment     or      further
participation in the group’s activities, to A coconspirator’s statement is admissible for its
prompt further action on the part of the truth under 801(d)(2)(E), however, when the
conspirators, to reassure members of a statement is meant to reassure conspiracy members,
conspiracy’s continued existence, to to keep coconspirators abreast of ongoing conspiracy
allay a coconspirator’s fears, keep activities. See Saltzburg § 801.02. Here, A.
coconspirators abreast of an ongoing Cordova’s statement to Montoya informs him of a
conspiracy’s activities, and/or to avoid development in the conspiracy and assures Montoya
detection by law enforcement.               that A. Cordova had taken steps to avoid detection.

Objections: Objections at 3                   THE STATEMENT IS ADMISSIBLE.

Statement 6: Chris Garcia talked to           This statement is admissible under rule 801(d)(2)(E).
Anthony Cordova and Mario Montoya             C. Garcia made this statement describing Dix’s
about the fact that Dix hung out at the       activities to A. Cordova to make it easier for
Chevron.                                      A. Cordova to kill Dix. Thus, the statement was
                                              made in furtherance of the Dix Conspiracy.
Declarant: Chris Garcia
                                              THE STATEMENT IS ADMISSIBLE.
Date: On or before February 4, 2005

Source: Mario Montoya

Basis for admission: Statement made to
induce      enlistment     or      further
participation in the group’s activities, to
prompt further action on the part of the
conspirators, to reassure members of a
conspiracy’s continued existence, keep
coconspirators abreast of an ongoing
conspiracy’s activities, identify other
members of the conspiracy, and/or are
statements regarding the roles of other
coconspirators.

Statement 7: Anthony Cordova was              This statement is admissible for its truth as an
concerned that people would be able to        admission of a party opponent. See Fed. R. Evid.
identify the car after the murder.            801(d)(2)(A).
Cordova said he needed to get rid of his
car.     The car was a 1990s                  THE STATEMENT IS ADMISSIBLE.




                                                   - 53 -
reddish/maroon Pontiac or Buick with a
square rear end.

Declarant: Anthony Cordova

Date: On or before February 4, 2005

Source: Mario Montoya

Basis for admission: Statement made to
reassure members of a conspiracy’s
continued existence, to allay a
coconspirator’s        fears,       keep
coconspirators abreast of an ongoing
conspiracy’s activities, and/or to avoid
detection by law enforcement.

Statement 8: Anthony Cordova and              This statement is admissible for its truth as an
Mario Montoya saw Dix’s vehicle at the        admission of a party opponent. See Fed. R. Evid.
gas station. Cordova told Montoya to          801(d)(2)(A).
shoot Dix there, but Montoya said they
need to wait because there were so many       THE STATEMENT IS ADMISSIBLE.
people and cameras.

Declarant: Anthony Cordova

Date: On or before February 4, 2005

Source: Mario Montoya

Basis for admission: Statement made to
induce      enlistment     or      further
participation in the group’s activities, to
prompt further action on the part of the
conspirators, to reassure members of a
conspiracy’s continued existence, to
allay a coconspirator’s fears, keep
coconspirators abreast of an ongoing
conspiracy’s activities, identify other
members of the conspiracy are
statements regarding the roles of other
coconspirators, and/or to avoid detection
by law enforcement.




                                                   - 54 -
Statement 9: Cordova and Montoya This statement is admissible for its truth as an
asked Dix for drugs at the gas station. admission of a party opponent. See Fed. R. Evid.
Dix called someone to get more drugs.   801(d)(2)(A).      Dix calling someone is not a
                                        statement, so it raises no hearsay concerns.
Declarant: Anthony Cordova
                                        THE STATEMENT IS ADMISSIBLE.
Date: On or before February 4, 2005

Source: Mario Montoya

Basis for admission: Statement made to
prompt further action on the part of the
conspirators and/or to reassure members
of a conspiracy’s continued existence.

Statement 10: Anthony Cordova This statement is admissible for its truth as an
suggested that he and Montoya go with admission of a party opponent. See Fed. R. Evid.
Dix. Dix said no and told them he would 801(d)(2)(A).
be back with the drugs.
                                        THE STATEMENT IS ADMISSIBLE.
Declarant: Anthony Cordova

Date: On or before February 4, 2005

Source: Mario Montoya

Basis for admission: Statement made to
induce      enlistment     or      further
participation in the group’s activities, to
prompt further action on the part of the
conspirators, to reassure members of a
conspiracy’s continued existence, and/or
are statements regarding the roles of
other coconspirators.

Statement 11: While Dix was on the This statement is admissible for its truth as an
phone inquiring about drugs, Anthony admission of a party opponent. See Fed. R. Evid.
Cordova said he knew the person on the 801(d)(2)(A).
other line and asked to speak with him.
                                        THE STATEMENT IS ADMISSIBLE.
Declarant: Anthony Cordova

Date: On or before February 4, 2005




                                              - 55 -
Source: Mario Montoya

Basis for admission: Statement made to
induce      enlistment     or      further
participation in the group’s activities, to
prompt further action on the part of the
conspirators, to reassure members of a
conspiracy’s continued existence, keep
coconspirators abreast of an ongoing
conspiracy’s activities, identify other
members of the conspiracy, and/or are
statements regarding the roles of other
coconspirators.

Statement 12: Anthony Cordova told This statement is admissible for its truth as an
Montoya that he knew where Dix was admission of a party opponent. See Fed. R. Evid.
headed and gave directions to Montoya 801(d)(2)(A).
on how to get there.
                                      THE STATEMENT IS ADMISSIBLE.
Declarant: Anthony Cordova

Date: On or before February 4, 2005

Source: Mario Montoya

Basis for admission: Statement made to
induce      enlistment     or      further
participation in the group’s activities, to
prompt further action on the part of the
conspirators, to reassure members of a
conspiracy’s continued existence, and/or
are statements regarding the roles of
other coconspirators.

Statement 13: Anthony Cordova told This statement is admissible for its truth as an
Mario Montoya to drive when they were admission of a party opponent. See Fed. R. Evid.
leaving the gas station to locate Dix. 801(d)(2)(A).

Declarant: Anthony Cordova                    THE STATEMENT IS ADMISSIBLE.

Date: On or before February 4, 2005

Source: Mario Montoya




                                                 - 56 -
Basis for admission: Statement made to
induce      enlistment     or      further
participation in the group’s activities, to
prompt further action on the part of the
conspirators, to reassure members of a
conspiracy’s continued existence, and/or
are statements regarding the roles of
other coconspirators.

Statement 14: Mario Montoya got his           This statement is admissible for its truth as an
gun from Chris Garcia and believed            admission of a party opponent. See Fed. R. Evid.
Anthony Cordova did as well. Cordova          801(d)(2)(A).
told Montoya to put his gun under the
seat.                                         THE STATEMENT IS ADMISSIBLE.

Declarant: Anthony Cordova

Date: On or before February 4, 2005

Source: Mario Montoya

Basis for admission: Statement made to
induce      enlistment     or      further
participation in the group’s activities, to
prompt further action on the part of the
conspirators, to reassure members of a
conspiracy’s continued existence, keep
coconspirators abreast of an ongoing
conspiracy’s activities, identify other
members of the conspiracy, and/or are
statements regarding the roles of other
coconspirators.

Statement 15: Anthony Cordova told This statement is admissible for its truth as an
Montoya to back up as Dix said, “It’s me admission of a party opponent. See Fed. R. Evid.
Shane. I got that for you.”              801(d)(2)(A).

Declarant: Anthony Cordova                    THE STATEMENT IS ADMISSIBLE.

Date: On or before February 4, 2005

Source: Mario Montoya

Basis for admission: Statement made to




                                                   - 57 -
induce      enlistment     or      further
participation in the group’s activities, to
prompt further action on the part of the
conspirators, to reassure members of a
conspiracy’s continued existence, and/or
are statements regarding the roles of
other coconspirators.

Statement 16: Anthony Cordova was This statement is admissible for its truth as an
stalling and said “Who? Is that you admission of a party opponent. See Fed. R. Evid.
Shane?”                             801(d)(2)(A).

Declarant: Anthony Cordova                    THE STATEMENT IS ADMISSIBLE.

Date: On or before February 4, 2005

Source: Mario Montoya

Basis for admission: Statement made to
induce      enlistment     or      further
participation in the group’s activities, to
prompt further action on the part of the
conspirators, and/or to reassure
members of a conspiracy’s continued
existence.

Statement 17: Anthony Cordova told This statement is admissible for its truth as an
Montoya to give him his gun and admission of a party opponent. See Fed. R. Evid.
dumped his and Montoya’s in the Rio 801(d)(2)(A).
Grande.
                                    Additionally, dumping the gun is an action and not
Declarant: Anthony Cordova          an assertion, so it is not hearsay.

Date: On or before February 4, 2005           THE STATEMENT IS ADMISSIBLE.

Source: Mario Montoya

Basis for admission: Statement made to
induce      enlistment     or      further
participation in the group’s activities, to
prompt further action on the part of the
conspirators, to allay a coconspirator’s
fears, and/or to avoid detection by law
enforcement.




                                                 - 58 -
Statement 18:                            This statement is admissible as a statement made by
                                         a party opponent under rule 801(d)(2)(A) if
Chris Garcia gave Anthony Cordova a A. Cordova really is the declarant.
different car to drive after the murder.
                                         It would seem, however, that this is an action that
Declarant: Anthony Cordova               C. Garcia took and not a statement that A. Cordova
                                         made. If so, C. Garcia’s act -- giving a car to
Date: On or after February 4, 2005       A. Cordova -- is not a statement, because it was not
                                         intended as an assertion, so it cannot be hearsay.
Source: Mario Montoya

Basis for admission: Statement made to
allay a coconspirator’s fears and/or to
avoid detection by law enforcement.

Statement 19: Montoya called Chris This statement is not admissible under rule
Garcia and told him the job was done by 801(d)(2)(E), because it was not made during the Dix
saying “cherry pie.”                    Conspiracy. That conspiracy ended when its goal
                                        was accomplished, i.e., when Dix died. See
Declarant: Chris Garcia                 Krulewitch v. United States, 336 U.S. at 442-43
                                        (“This hearsay declaration, attributed to a
Date: On or after February 4, 2005      coconspirator, was not made pursuant to and in
                                        furtherance of objectives of the conspiracy charged
Source: Mario Montoya                   in the indictment, because if made, it was after those
                                        objectives either had failed or had been achieved.”).
Basis for admission: Statement made to See also United States v. Silverstein, 737 F.2d 864,
keep coconspirators abreast of an 867 (10th Cir. 1984)(“[A] declaration made after the
ongoing conspiracy’s activities, and/or termination of the conspiracy does not fall within the
to avoid detection by law enforcement. exception. . . . [A] conspiracy terminates when its
                                        central criminal purposes have been attained.”).

                                          The United States argues that the statement is
                                          admissible under 801(d)(2)(E), because

                                                 it happens shortly after the
                                                 murder . . . , and     [there     was]
                                                 agreement between Mr. Montoya and
                                                 Mr. C. Garcia that Mr. Montoya
                                                 would communicate with Mr. C.
                                                 Garcia that the crime took place. And
                                                 so he used the term or code cherry pie
                                                 to let him know that happened. So I
                                                 would say that speaking on the phone




                                                - 59 -
        and uttering those words helped to
        avoid detection by law enforcement.

July 3 Tr. at 45:25-46:14 (Castellano). A. Cordova
responds that Montoya made the statement after the
conspiracy ended and the statement did not further
the conspiracy’s objectives. See July 3 Tr. at
46:20-47:6 (Morrissey).

The Court agrees with A. Cordova. The statement
was not made in the course of the Dix Conspiracy,
because the Dix Conspiracy concluded when its
members achieved their objective of killing Dix. See
Krulewitch v. United States, 336 U.S. at 442-43.
The statement was not made in furtherance of that
conspiracy, because the conspiracy was complete
when Montoya made the statement. Statements
made to evade detection by law enforcement can be
in the course and furtherance of a conspiracy if
evading law enforcement helps achieve a
conspiracy’s purpose. That principle does not apply,
however, when such a statement is made after the
conspirators have achieved the conspiracy’s purpose

Moreover, even assuming that Montoya’s “cherry
pie” statement was made in the course and
furtherance of a separate conspiracy to evade law
enforcement, the United States has not shown or
alleged that A. Cordova joined that conspiracy.

The United States also argues that the statement
“cherry pie” could be admissible for a nonhearsay
purpose, because the United States does not mean to
prove the truth of the words “cherry pie.” See July 3
Tr. at 47:7-11 (Castellano). Montoya saying “cherry
pie” was an implied assertion that Dix was killed.
See James Proffers at 10 (“Montoya called Chris
Garcia and told him the job was done by saying
‘cherry pie.’”). Using a code phrase like “cherry pie”
is an implied assertion, and implied assertions are
subject to the rules against hearsay. See Saltzburg
§ 801.02 (“[M]ost federal courts . . . agree[] . . . that
implied assertions are hearsay if they are
intentionally communicated by the speaker -- and




      - 60 -
                                           not hearsay if there is no intent to communicate the
                                           implication”); United States v. Summers, 414 F.3d
                                           1287, 1300 (10th Cir. 2005). In other words, courts
                                           look to the message’s intended meaning, and not the
                                           message’s literal meaning.

                                           THE STATEMENT IS NOT ADMISSIBLE.

 Statement 20: Following the murder,       Montoya’s statement describing the Dix murder is
 Montoya described the murder to Chris     not admissible under rule 801(d)(2)(E), because it
 Garcia. Garcia gave Montoya money,        was not made during the Dix Conspiracy. That
 drugs and forgave a drug debt of Mario    conspiracy ended when its goal was accomplished,
 Montoya. Cordova was leaving the          i.e., when Dix died. See Krulewitch v. United States,
 house when Montoya got there.             336 U.S. at 442-43; United States v. Silverstein, 737
                                           F.2d at 867.
 Declarant: Mario Montoya and Chris
 Garcia19                           That C. Garcia gave Montoya money and drugs is
                                    non-assertive conduct, so it is not a statement and,
 Date: After February 4, 2005       thus, cannot be hearsay.

 Source: Mario Montoya                     C. Garcia forgiving Montoya’s drug debt is
                                           admissible for a non-hearsay purpose -- as
 Basis for admission: Statement made to    circumstantial evidence of C. Garcia’s gratitude to
 reassure members of a conspiracy’s        Montoya for killing Dix. The Court assumes that the
 continued existence, identify other       United States is not offering this statement to
 members of the conspiracy, and/or are     establish whether, after the Dix murder, Montoya
 statements regarding the roles of other   owed money to C. Garcia, and -- even if it were --
 coconspirators.                           the statement would be admissible as legally
                                           operative language akin to accepting a contractual
                                           offer and not for its truth.

                                           A. Cordova leaving the house as Montoya arrived is
                                           non-assertive conduct, so it is not a statement and,
                                           thus, cannot be hearsay.
                                           MONTOYA’S STATEMENT DESCRIBING
                                           THE MURDER IS NOT ADMISSIBLE.

                                           MONTOYA’S   TESTIMONY  THAT  C.
                                           GARCIA GAVE HIM MONEY AND DRUGS


       19
         In the James Proffers, the United States identified A. Cordova as Statement 20’s
declarant. See James Proffers at 10. At the July 3 James Hearing, the United States stated that
Montoya and C. Garcia are Statement 20’s declarants, not A. Cordova. See July 3 Tr. at 48:13-22
(Castellano, Court).



                                                - 61 -
                                               AND FORGAVE HIS DEBT IS ADMISSIBLE.

                                               MONTOYA’S   TESTIMONY    THAT                      A.
                                               CORDOVA   LEFT   THE   HOUSE                       AS
                                               MONTOYA ARRIVED IS ADMISSIBLE.

 Statement 21: Chris Garcia met with           C. Garcia’s statements to Montoya and A. Cordova
 Montoya and Anthony Cordova and said          that A. Cordova was going to help kill Dix and that
 Cordova was going to help kill Dix.           C. Garcia wanted A. Cordova’s help because
 Garcia wanted Cordova to help because         A. Cordova was familiar with Dix’s neighborhood
 he was more familiar with Dix’s               are admissible for their truth under rule 801(d)(2)(E).
 neighborhood.                                 C. Garcia’s statements were in the course and
                                               furtherance of the conspiracy to kill Dix, because
 Declarant: Chris Garcia20                     they kept the coconspirators apprised of the
                                               conspiracy’s developments and informed Montoya
 Date: On or before February 4, 2005           of another coconspirator’s role. See Saltzburg
                                               § 801.02.
 Source: Mario Montoya
                                               THE STATEMENTS ARE ADMISSIBLE.
 Basis for admission: Statement made to
 induce      enlistment     or      further
 participation in the group’s activities, to
 prompt further action on the part of the
 conspirators, to reassure members of a
 conspiracy’s continued existence, keep
 coconspirators abreast of an ongoing
 conspiracy’s activities, identify other
 members of the conspiracy, and/or are
 statements regarding the roles of other
 coconspirators.

 Statement 22: Chris Garcia told Steven This statement is admissible for its truth as a
 Morales that he wanted Morales to kill coconspirator’s statement under rule 801(d)(2)(E),
 Dix.                                   because C. Garcia made the statement to Morales to
                                        encourage him to “join, assist, or deal with the
 Declarant: Chris Garcia                conspiracy.” Saltzburg § 4-801.02 (stating that
                                        statements made “in furtherance of a conspiracy” can
 Date: Around 2004                      include “encouraging others to join, assist, or deal
                                        with the conspiracy”).


       20
         In the James Proffers, the United States identified A. Cordova as Statement 21’s
declarant. See James Proffers at 11. At the James Hearing, the United States stated that C. Garcia
is Statement 21’s declarant, not A. Cordova. See July 3 Tr. at 52:11-22 (Castellano).




                                                     - 62 -
 Source: Steven Morales
                                             This statement is also admissible as a statement of
 Basis for admission: Statement made to C. Garcia’s then-existing state of mind under rule
 induce      enlistment     or      further 803(3).
 participation in the group’s activities, to
 prompt further action on the part of the THE STATEMENT IS ADMISSIBLE.
 conspirators, to reassure members of a
 conspiracy’s continued existence, keep
 coconspirators abreast of an ongoing
 conspiracy’s activities, identify other
 members of the conspiracy, and/or are
 statements regarding the roles of other
 coconspirators.

 Statement 23: Steven Morales attempted      This statement is admissible for its truth under rule
 to get Dix to meet up with Bobby            801(d)(2)(E),    because     Morales’      statements
 Dominguez, an ex-girlfriend, but Dix        attempting to lure Dix to a meeting were made in
 never took the bait.                        furtherance of the Dix Conspiracy. The fact that
                                             Morales’ attempt failed does not mean that the
 Declarant: Steven Morales21                 statements were not made in furtherance of the
                                             conspiracy; the proper inquiry is whether a statement
 Date: Around 2004                           was made in an effort to further the conspiracy and
                                             not whether -- in hindsight -- the statement actually
 Source: Steven Morales                      did so.

 Basis for admission: Statement made to THE STATEMENT IS ADMISSIBLE.
 induce      enlistment     or      further
 participation in the group’s activities, to
 prompt further action on the part of the
 conspirators, to reassure members of a
 conspiracy’s continued existence keep
 coconspirators abreast of an ongoing
 conspiracy’s activities, identify other
 members of the conspiracy, and/or are
 statements regarding the roles of other
 coconspirators.

 Statement 24: Chris Garcia was going to This statement is admissible for its truth as a
 pay Steven Morales $5,000 and a pound coconspirator’s statement under rule 801(d)(2)(E),
 of heroin to murder Dix.                because C. Garcia stating to Morales that he would


       21
          In the James Proffers, the United States identified C. Garcia as Statement 23’s declarant.
See James Proffers at 12. At the July 3 James Hearing, the United States stated that Morales, not
Garcia, is Statement 23’s declarant. See July 3 Tr. at 52:23-25 (Castellano).



                                                   - 63 -
                                              pay Morales $5,000.00 and a pound of heroin to
Declarant: Chris Garcia                       murder Dix is a statement encouraging Morales to
                                              “join, assist, or deal with the conspiracy.” Saltzburg
Date: Around 2004                             § 4-801.02 (stating that statements made “in
                                              furtherance of a conspiracy” can include
Source: Steven Morales                        “encouraging others to join, assist, or deal with the
                                              conspiracy”).
Basis for admission: Statement made to
induce      enlistment     or      further    It is also admissible under rule 803(3) as a statement
participation in the group’s activities, to   of C. Garcia’s then-existing state of mind,
prompt further action on the part of the      specifically his plan.
conspirators, to reassure members of a
conspiracy’s continued existence, keep        THE STATEMENT IS ADMISSIBLE.
coconspirators abreast of an ongoing
conspiracy’s activities, identify other
members of the conspiracy, and/or are
statements regarding the roles of other
coconspirators.

Statement 25: Chris Garcia Offered [sic] This statement is admissible for its truth under rule
to clear Mario Montoya’s drug debt if he 801(d)(2)(E), because C. Garcia made this statement
killed Dix.                              in an effort to get Montoya to participate in the Dix
                                         Conspiracy.
Declarant: Chris Garcia
                                         THE STATEMENT IS ADMISSIBLE.
Date: On or before February 4, 2005

Source: Mario Montoya

Basis for admission: Statement made to
induce      enlistment     or      further
participation in the group’s activities, to
prompt further action on the part of the
conspirators, to reassure members of a
conspiracy’s continued existence, keep
coconspirators abreast of an ongoing
conspiracy’s activities, identify other
members of the conspiracy, and/or are
statements regarding the roles of other
coconspirators.

Statement 26: Chris Garcia gave Mario That C. Garcia gave Montoya a gun is non-assertive
Montoya a gun to kill Dix but Montoya conduct, so it is not hearsay. Likewise, Montoya
was arrested soon after.              getting arrested is an action and not a statement, so it




                                                    - 64 -
                                           is not hearsay.
Declarant: Chris Garcia
                                            At the James Hearing, the United States contended
Date: On or before February 4, 2005         that Montoya will testify that C. Garcia “had
                                            pressured him and continued to ask him to murder
Source: Mario Montoya                       Shane Dix,” and that C. Garcia giving a gun to
                                            Montoya was “one of those events.” July 3 Tr. at
Basis for admission: Statement made to 54:7-11 (Castellano).
induce      enlistment     or      further
participation in the group’s activities, to Any C. Garcia statements encouraging Montoya to
prompt further action on the part of the join the conspiracy to kill Dix are admissible for their
conspirators, to reassure members of a truth as a coconspirator’s statement under rule
conspiracy’s continued existence, keep 801(d)(2)(E).
coconspirators abreast of an ongoing
conspiracy’s activities, identify other MONTOYA’S             TESTIMONY           THAT        C.
members of the conspiracy, and/or are GARCIA GAVE HIM A GUN AND THAT HE,
statements regarding the roles of other MONTOYA,             WAS       ARRESTED          SOON
coconspirators.                             THEREAFTER IS ADMISSIBLE.

                                           C. GARCIA’S STATEMENTS PRESSURING
                                           MONTOYA TO MURDER DIX ARE
                                           ADMISSIBLE.

Statement 27: “I was in Vegas when Dix The statements are admissible as an exception to the
got hit so they wouldn’t suspect me.” rule against hearsay as a statement made against the
“That’s how you do it.”                declarant’s interest under rule 804(b)(3). That rule
                                       applies only when the declarant is unavailable as a
Declarant: Chris Garcia                witness. See Fed. R. Evid. 804(a) (defining
                                       unavailability). C. Garcia is unavailable as a
Date: After the fact                   witness, because he has invoked his right under the
                                       Fifth Amendment to refuse to testify in this case. See
Source: Gerald Archuleta               Fed. R. Evid. 804(a)(1) (stating that a witness is
                                       unavailable if he or she is “exempted from
Basis for admission: Statement against testifying . . . because the court rules that a privilege
declarant’s interest.                  applies”). See also Motion to Quash Trial Subpoena
                                       Due to Witness Unavailability, Fifth Amendment
Objections: Objections at 4            Privilege and Request for Pretrial hearing ¶ 9, at 5,
                                       filed June 25, 2018 (Doc. 756)(“Motion to
                                       Quash”)(asserting that C. Garcia is unavailable as a
                                       witness, because he will invoke his right to remain
                                       silent if he is compelled to take the stand); July 3 Tr.
                                       at 30:20-24 (Court)(granting C. Garcia’s Motion to
                                       Quash and stating that “Mr. C. Garcia will be
                                       excused from the proceedings, . . . because he is




                                                 - 65 -
                                              going to . . . invoke his Fifth Amendment privilege
                                              and no testify at trial”). The statement exposed
                                              C. Garcia to criminal liability, because he is
                                              explaining how he avoided suspicion in the Dix
                                              murder.

                                              A. Cordova contends that rule 804(b)(3) does not
                                              apply to these statements, because they are not
                                              against A. Cordova’s interests. See Objections at 4.
                                              Rule 804(b)(3)’s applicability depends on the
                                              declarant’s interests, not the party against whom the
                                              statement is being introduced. See Fed. R. Evid.
                                              804(b)(3) (describing a statement against interest is
                                              one for which “a reasonable person in the declarant’s
                                              position would have made only if the person
                                              believed it to be true”); Witham v. Mabry, 596 F.2d
                                              293, 296 (8th Cir. 1979)(explaining that the rationale
                                              for the statement-against-interest exception to the
                                              rule against hearsay is that a declarant is not likely to
                                              say something untruthful if the statement goes
                                              against the declarant’s interests).

                                              The statement is not admissible for its truth under
                                              rule 801(d)(2)(E), because the Dix Conspiracy had
                                              ended when C. Garcia made this statement. See
                                              James Proffers at 14 (stating that C. Garcia made this
                                              statement after Dix was murdered).

                                              THE STATEMENTS ARE ADMISSIBLE.

Statement 28: “We’re friends. If I go [to This statement is admissible for its truth under rule
Las Vegas] and come back and it’s [(the 801(d)(2)(E), because C. Garcia made the statement
murder)] not done, we won’t be friends.” to Montoya to further the conspiracy by instructing
                                          and encouraging -- i.e., implicitly threatening --
Declarant: Chris Garcia                   Montoya to get Montoya to participate in the Dix
                                          murder.
Date: On or before February 4, 2005
                                          THE STATEMENT IS ADMISSIBLE.
Source: Mario Montoya

Basis for admission: Statement made to
induce      enlistment     or      further
participation in the group’s activities, to
prompt further action on the part of the




                                                    - 66 -
 conspirators, to reassure members of a
 conspiracy’s continued existence, and/or
 keep coconspirators abreast of an
 ongoing conspiracy’s activities.

 Statement 29:                            At the James Hearing, the United States explained
                                          that A. Cordova and Montoya, pursuant to the Dix
 Cordova and Montoya gave Dix $50 Conspiracy, arranged to buy drugs from Dix and then
 dollars [sic] for drugs and expected Dix follow Dix. See July 3 Tr. at 56:7-19 (Castellano).
 to take them to a secluded location to
 complete the transaction.                Montoya may testify as to his own experiences and
                                          observations without implicating the rules against
 Declarant: Anthony Cordova, Mario hearsay.
 Montoya22
                                          If Montoya testifies about a specific statement that
 Date: On or before February 4, 2005      A. Cordova made, such a statement will be
                                          admissible as a statement made by a party opponent
 Source: Mario Montoya                    under rule 801(d)(2)(A).

 Basis for admission: Statement made to        If Montoya testifies about statements he made to Dix
 induce      enlistment     or      further    or A. Cordova during this incident, those statements
 participation in the group’s activities, to   are admissible for their truth under rule 801(d)(2)(E),
 prompt further action on the part of the      because Montoya’s statements were made in the
 conspirators, to reassure members of a        course and furtherance of the Dix Conspiracy.
 conspiracy’s continued existence, keep
 coconspirators abreast of an ongoing          MONTOYA’S TESTIMONY ABOUT BOTH A.
 conspiracy’s activities, and/or are           CORDOVA’S ACTIONS AND A. CORDOVA’S
 statements regarding the roles of other       STATEMENTS IS ADMISSIBLE.
 coconspirators.

 Statement 30: Cordova got rid of his car A. Cordova objects to this statement’s admissibility,
 about a week later after the Dix murder. arguing that it is an “alleged act” and not a statement.
                                          Objections at 5. A. Cordova argues that there is no
 Declarant: Anthony Cordova               basis for “finding that Mr. Cordova said this to Dix,”
                                          and that “the evidence indicates that Montoya neither
 Date: After February 4, 2005             saw Mr. Cordova get rid of the car or heard him say
                                          he did so, because Montoya and Mr. Cordova had no
 Source: Mario Montoya                    contact after seeing each other at Garcia’s house
                                          right after February 5, 2005.” Objections at 5 (citing


       22
         In the James Proffers, the United States identified A. Cordova as Statement 29’s sole
declarant. See James Proffers at 15. At the July 3 James Hearing, the United States stated that
A. Cordova and Montoya are both Statement 23’s declarants. See July 3 Tr. at 56:7-9
(Castellano).



                                                     - 67 -
Basis for admission: Statement made to Federal Bureau of Investigation CHS Reporting
avoid detection by law enforcement.    Document at 1, filed June 27, 2018
                                       (Doc. 760-2)(stating that, “[a]fter the murder, CHS
Objections: Objections at 5            and A. CORDOVA parted ways and never spoke
                                       about it”)).

                                            A. Cordova is correct that getting rid of a car is an
                                            action and not a statement but introducing evidence
                                            regarding a person’s non-assertive conduct does not
                                            require an exception -- or a rule 801(d) exclusion --
                                            to the rule against hearsay, because non-assertive
                                            conduct cannot be hearsay in the first place.

                                            At the July 3 James Hearing, the United States
                                            explained that, on the night of the murder,
                                            A. Cordova told Montoya that he was planning to
                                            get rid of his car, and actually did get rid of his car.
                                            See July 3 Tr. at 57:18-20 (Castellano). Montoya
                                            may testify as to A. Cordova’s statements, because
                                            A. Cordova’s statements are admissible under rule
                                            801(d)(2)(A) as a statement made by a party
                                            opponent. They are also admissible under rule
                                            803(3) as statements of A. Cordova’s then-existing
                                            state of mind, specifically his plan.

                                            A.  CORDOVA’S              STATEMENTS             ARE
                                            ADMISSIBLE.

Statement 31: Chris Garcia told Julian      This statement is not admissible for its truth under
Romero that he wanted Shane Dix dead.       rule 801(d)(2)(E), because C. Garcia made this
Garcia attempted to hire Romero to kill     statement months before Dix died, so there is no
Dix by offering to give Romero $10,000      indication that the Dix Conspiracy existed when
and a 9mm gun a few months before Dix       C. Garcia made this statement..
was murdered.
                                            C. Garcia’s statement that he wants Dix dead is
Declarant: Chris Garcia                     admissible under rule 803(3) as a statement of
                                            C. Garcia’s then-existing state of mind. That
Date: On or before February 4, 2005         C. Garcia offered Romero a gun and money to kill
                                            Dix is admissible as an action that C. Garcia took --
Source: Julian Romero                       albeit an action accomplished with words -- and not
                                            as an assertion. That action is relevant, because it is
Basis for admission: Statement made to circumstantial evidence of C. Garcia’s state of mind,
induce      enlistment     or      further i.e., to show that C. Garcia’s desire to kill Dix was
participation in the group’s activities, to sincere and strong enough for C. Garcia to take




                                                  - 68 -
prompt further action on the part of the action to effectuate that desire.
conspirators, to reassure members of a
conspiracy’s continued existence, keep THE STATEMENTS ARE ADMISSIBLE.
coconspirators abreast of an ongoing
conspiracy’s activities, identify other
members of the conspiracy, and/or are
statements regarding the roles of other
coconspirators.

Statement 32: Chris Garcia asked Billy This statement is not admissible for its truth under
Cordova to kill Shane Dix.             rule 801(d)(2)(E), because there is no indication that
                                       the Dix Conspiracy existed when C. Garcia made
Declarant: Chris Garcia                this request (if B. Cordova had agreed to kill Dix,
                                       that would have created a conspiracy to kill Dix,
Date: On or before February 4, 2005    however).

Source: Billy Cordova                         That C. Garcia asked B. Cordova to kill Dix is
                                              admissible as an action that C. Garcia took -- albeit
Basis for admission: Statement made to        an action accomplished with words. Such actions,
induce      enlistment     or      further    e.g., “pass me that wrench, please,” can only be
participation in the group’s activities, to   hearsay if they are intended as assertions. C. Garcia
prompt further action on the part of the      might have intended to assert that he wanted Dix
conspirators, to reassure members of a        dead when asking B. Cordova to kill him, but such
conspiracy’s continued existence, keep        an assertion would be admissible under rule 803(3)
coconspirators abreast of an ongoing          as a statement of C. Garcia’s then-existing state of
conspiracy’s activities, identify other       mind. Thus, this statement is either non-assertive
members of the conspiracy, and/or are         conduct -- in which case it is not hearsay -- or is
statements regarding the roles of other       admissible hearsay under rule 803(3).
coconspirators.
                                              THE STATEMENT IS ADMISSIBLE.

Statement 33: Richard Gallegos told           This statement is admissible for its truth as a
Melody Ortiz to contact a male and            coconspirator’s statement under rule 801(d)(2)(E).
“tell him Tone sent you.”                     The United States contends that Gallegos, Ortiz,
                                              and A. Cordova are members of a Distribution
Declarant: Richard Gallegos                   Conspiracy. . See Conspiracy List at 2. The Court
                                              presumes that the United States intends to show that
Date: On or about June 13, 2016               Gallegos’ statement to Ortiz to contact someone
                                              and tell him that “Tone sent [him]” is a statement
Source: Jail call recording                   made to further the conspiracy to distribute drugs
                                              into a prison and that the conspiracy was tied to the
Basis for admission: Statement made to        SNM.
induce enlistment or further
participation in the group’s activities, to   A. Cordova objects to this statement’s admission




                                                   - 69 -
prompt further action on the part of the   for several reasons. See Objections at 5. First,
conspirators, to reassure members of a     A. Cordova argues that this statement is not alleged
conspiracy’s continued existence, keep     to have been made during the course and in
coconspirators abreast of an ongoing       furtherance of the Dix Conspiracy, nor has the
conspiracy’s activities, identify other    United States shown that this statement was made
members of the conspiracy, and/or are      in furtherance of any other conspiracy. See
statements regarding the roles of other    Objections at 5. The Court has since determined by
coconspirators.                            a preponderance of the evidence that Gallegos,
                                           A. Cordova, and Ortiz are part of the Distribution
Objections: Objections at 5                Conspiracy. See FOF ¶ 2. Consequently,
                                           statements made in the course and furtherance of
                                           the Distribution Conspiracy are admissible under
                                           rule 801(d)(2)(E).

                                           Second, A. Cordova argues the United States has
                                           not shown why this statement and/or the related
                                           conspiracy are relevant to the charges against
                                           A. Cordova. See Objections at 5. Relevancy is a
                                           very low bar; rule 401 provides that evidence is
                                           relevant if it has “any tendency to make a fact more
                                           or less probable,” and that the “fact is of
                                           consequence in determining the action.” Fed. R.
                                           Evid. 401. To return a guilty verdict in this case,
                                           the jury will need to conclude, beyond a reasonable
                                           doubt, that the SNM is an “enterprise engaged in
                                           racketeering activity.” 18 U.S.C. § 1959. Drug
                                           trafficking is racketeering activity. See 18
                                           U.S.C. § 1961(a). An SNM-related conspiracy to
                                           distribute drugs in prison makes it more likely that
                                           the SNM is an enterprise engaged in racketeering
                                           activity, so evidence regarding such a conspiracy is
                                           relevant under rule 401.

                                           Third, A. Cordova argues that, although he is
                                           sometimes known as “Antone,” there is no evidence
                                           that he is known by “Tone.” Objections at 5.
                                           Whether “Tone” refers to A. Cordova may bear on
                                           the statement’s relevance and overall credibility,
                                           but the uncertainty is not a sound basis for the
                                           Court to exclude the statement.

                                           THE STATEMENT IS ADMISSIBLE.

Statement 34: Gallegos told Ortiz to find This statement is admissible for its truth as a




                                                - 70 -
addresses to give to another male so that coconspirator’s statement under rule 801(d)(2)(E).
his “paperwork” could be sent to him.       At the July 3 James Hearing, the United States
                                            explained that “paperwork” refers to drugs, and that
Declarant: Richard Gallegos                 Statement 34 relates to the Distribution Conspiracy.
                                            See July 3 Tr. at 58:18-23 (Castellano). The Court
Date: On or about June 13, 2016             determined that A. Cordova is a member of the
                                            Distribution Conspiracy. See FOF ¶ 1; July 3 Tr. at
Source: Jail call recording                 58:24-59:1 (Court). Consequently, the statement is
                                            admissible under rule 801(d)(2)(E), because it is a
Basis for admission: Statement made to statement made in the course and furtherance of a
induce      enlistment      or     further conspiracy in which A. Cordova is a member.
participation in the group’s activities, to
prompt further action on the part of the THE STATEMENT IS ADMISSIBLE.
conspirators, to reassure members of a
conspiracy’s continued existence, keep
coconspirators abreast of an ongoing
conspiracy’s activities, identify other
members of the conspiracy, are
statements regarding the roles of other
coconspirators, and/or to avoid detection
by law enforcement.

Objections: Objections at 5-6

Statement 35: Gallegos and Cordova A. Cordova’s statements are admissible as
called Ortiz and Sylvia Gutierrez to statements made by a party opponent under rule
arrange for the delivery of drugs in to the 801(d)(2)(A).
facility
                                            The statements by Gallegos, Ortiz, and Gutierrez are
Declarant: Richard Gallegos, Anthony admissible for their truth as coconspirator statements
Cordova, Melody Ortiz, and Sylvia under rule 801(d)(2)(E), because they are made in
Gutierrez                                   the course and furtherance of the Distribution
                                            Conspiracy. The United States may, however, have
Date: On or about June 13, 2016             to overcome a rule 403 objection to show that the
                                            statements’ probative value is not substantially
Source: Jail call recording                 outweighed by a danger of unfair prejudice,
                                            confusing the issues, misleading the jury, undue
Basis for admission: Statement made to delay, wasting time, or needlessly presenting
induce      enlistment      or     further cumulative evidence. See Fed. R. Civ. P. 403.
participation in the group’s activities, to
prompt further action on the part of the THE STATEMENTS ARE ADMISSIBLE.
conspirators, to reassure members of a
conspiracy’s continued existence, keep
coconspirators abreast of an ongoing




                                                 - 71 -
 conspiracy’s activities, identify other
 members of the conspiracy, and/or are
 statements regarding the roles of other
 coconspirators.

 Objections: Objections at 6.

 Statement 36: “‘Pup’ wants to send us a       Baca’s statements are not admissible for their truth
 message to ‘Creeper’” -- who we believe       under rule 801(d)(2)(E), because Baca did not make
 was Jerry Armenta’s “family that they         the statement in the course and in furtherance of a
 will be harmed if he testifies for the        conspiracy in which A. Cordova was a part. Because
 state. ‘Pup’ wants the family to know         the declarant is Baca, the statement appears to relate
 ‘Creeper’ is fucking up. If he takes the      to a conspiracy to “intimidate/retaliate against a
 stand against this pedo, against anybody,     witness.” Conspiracy List at 2. The United States
 we’re coming for your ass. ‘Pup’ agrees       contends that the Intimidation Conspiracy’s
 that Mario is the best person to deliver      members are Baca and Mario Rodriguez. See
 the message.”                                 Conspiracy List at 2. Rule 801(d)(2)(E) provides
                                               that statements of coconspirators may only be used
 Declarant: Anthony Ray Baca                   against an opposing party. See Fed. R. Evid. 801(d).
                                               Because A. Cordova is not a member of the
 Date: On or about November 2015               Intimidation Conspiracy, see FOF ¶ 3, Statement 36
                                               cannot be admitted for its truth under that rule.
 Source: not identified23
                                               Baca’s statement that he wanted others to threaten a
 Basis for admission: Statement made to        witness’ family is admissible under rule 803(3),
 induce      enlistment     or      further    because it expresses Baca’s then-existing state of
 participation in the group’s activities, to   mind -- i.e., his desire to intimidate a witness and his
 prompt further action on the part of the      family.
 conspirators, to reassure members of a
 conspiracy’s continued existence, to          Baca’s statement that he wants Creeper’s family to
 allay a coconspirator’s fears, keep           know that Creeper is “fucking up” is also admissible
 coconspirators abreast of an ongoing          under 803(3), because it expresses his then-existing
 conspiracy’s activities, identify other       desire to intimidate a witness and his family.
 members of the conspiracy, are
 statements regarding the roles of other       Baca’s statement that he wants Creeper and his
 coconspirators, and/or to avoid detection     family to understand that SNM will retaliate against
 by law enforcement.                           Creeper for testifying is also admissible under
                                               803(3), because it expresses his then-existing desire
 Objections: Objections at 6                   to intimidate a witness and his family.

                                               Baca’s statement that Mario is the best person to


       23
         At the July 3 James Hearing, the United States explained that Statement 36’s source is a
taped recording of Baca. See July 3 Tr. at 62:20-23 (Court).



                                                     - 72 -
                                               deliver a message threatening Creeper and his family
                                               is not being offered to prove the truth of the matter
                                               asserted, i.e., that Mario was actually the best person;
                                               instead, the United States is offering it for a non-
                                               hearsay purpose, as circumstantial evidence of
                                               Baca’s thoughts, plans, and beliefs.

                                               THE STATEMENTS ARE ADMISSIBLE.

Statement 37: “‘Pup’ and CHS are This statement is not admissible for its truth under
talking with Mario Montoya. ‘Pup’ says rule 801(d)(2)(E), because Baca did not make the
he is working on getting Mario guns.”  statement in the course and in furtherance of a
                                       conspiracy in which A. Cordova was a part. This
Declarant: Anthony Ray Baca            statement relates to the Santistevan, Vigil, Marcantel
                                       Conspiracy, and A. Cordova is not a member of that
Date: On or about November, 2015       conspiracy. See FOF ¶ 3; Conspiracy List at 2.

Source: not identified                      The statement “Pup and CHS are talking with Mario
                                            Montoya” appears to not be a statement, but rather
Basis for admission: Statement made to context provided by the United States.
induce      enlistment     or      further
participation in the group’s activities, to Baca’s statement that he is “is working on getting
prompt further action on the part of the Mario guns” is not admissible to show its truth, i.e.,
conspirators, to reassure members of a to show that Baca actually was working on getting
conspiracy’s continued existence, keep Mario guns. It would be admissible, however, as
coconspirators abreast of an ongoing circumstantial evidence of Baca’s plan to have Mario
conspiracy’s activities, identify other use a gun as part of his larger conspiracy.
members of the conspiracy, and/or are
statements regarding the roles of other THE STATEMENTS ARE ADMISSIBLE, BUT
coconspirators.                             NOT FOR THE TRUTH OF THE MATTER
                                            ASSERTED.
Objections: Objections at 6-7

Statement 38: “‘Pup’ wants research to         Baca’s statements are not admissible for their truth
be done on where Vigil and Santistevan         under rule 801(d)(2)(E), because Baca did not make
live. He believes that the warden lives        the statement in the course and in furtherance of a
on prison grounds on Oasis Street, but         conspiracy in which A. Cordova was a part. Because
also observed other houses that could          the declarant is Baca, this statement relates to the
belong to Vigil or Santistevan. He says        Santistevan, Vigil, Marcantel Conspiracy, of which
it will be easier to get them if they do not   A. Cordova is not a member. See FOF ¶ 3;
reside on the prison grounds. He also          Conspiracy List at 2.
says he wants to bring down Bustos, a
former Associate Warden, who ‘Pup’             Baca’s statement that he wants someone to research
blames for sending him to the ADX.             where Vigil and Santistevan live is admissible under




                                                     - 73 -
Pup’ does not specify that he wants       rule 803(3) as a then-existing mental state, because
Bustos hit, but it appears he wants the   he expresses his intentions and plans.
get him in trouble. ‘Pup’ believes that
Bustos owns a Santa Fe real estate        Baca’s statements about where the warden, Vigil,
company.”                                 and Santistevan live are not admissible for their truth
                                          -- i.e., to show where those individuals actually
Declarant: Anthony Ray Baca               lived. They are admissible to show that Baca knew
                                          those pieces of information -- or at least thought that
Date: On or about October 2015            he did.

Source: not identified                      Baca’s statement that he wants to “bring down” a
                                            former Associate Warden is admissible under rule
Basis for admission: Statement made to 803(3), because it expresses his then-existing state of
induce      enlistment     or      further mind, i.e., his desire to harm the former Associate
participation in the group’s activities, to Warden.
prompt further action on the part of the
conspirators, to reassure members of a Baca’s statement that he blames the Associate
conspiracy’s continued existence, keep Warden is admissible under rule 803(3), because it
coconspirators abreast of an ongoing expresses his then-existing state of mind, i.e., that he
conspiracy’s activities, identify other blames the Associate Warden.
members of the conspiracy, and/or are
statements regarding the roles of other Baca’s statement that the Associate Warden sent
coconspirators.                             Baca to ADX for its truth, but it is admissible as
                                            circumstantial evidence of Baca’s state of mind --
Objection: Objections at 7                  i.e., that Baca felt aggrieved and wanted revenge.

                                          Baca’s statement that he wants Bustos to be in
                                          trouble is admissible under rule 803(3), because it
                                          expresses his then-existing state of mind, i.e., his
                                          desire, intent, and plan to get Bustos into trouble.

                                          Baca’s statement that he believes that Bustos owns a
                                          real estate company is not admissible for its truth,
                                          i.e., to show that Bustos actually owned a real estate
                                          company.        The statement is admissible as
                                          circumstantial evidence of Baca’s state of mind, but
                                          whether Baca believed that Bustos owned a real
                                          estate company is not relevant.

                                          BACA’S STATEMENTS THAT (i) HE WANTS
                                          SOMEONE TO RESEARCH WHERE VIGIL
                                          AND SANTISTEVAN LIVE; (ii) THAT HE
                                          WANTS TO BRING DOWN BUSTOS;
                                          (iii) THAT HE BLAMES BUSTOS; AND




                                                - 74 -
                                           (iv) THAT HE WANTS TO GET BUSTOS IN
                                           TROUBLE ARE ADMISSIBLE FOR THEIR
                                           TRUTH.

                                           BACA’S STATEMENTS (i) ABOUT WHERE
                                           THE WARDEN, VIGIL, AND SATISTEVEN
                                           LIVE; AND (ii) THAT THE ASSOCIATE
                                           WARDEN SENT BACA TO ADX ARE
                                           ADMISSIBLE, BUT NOT FOR THEIR TRUTH.

                                           BACA’S STATEMENT THAT HE BELIEVES
                                           BUSTOS OWNS A REAL ESTATE COMPANY
                                           IS NOT ADMISSIBLE.

Statement 39: “Pup” and the CHS are These statements are not admissible for their truth
talking about planning the hits and the under rule 801(d)(2)(E), because Baca did not make
best weapon to be used.                     them in the course and in furtherance of a conspiracy
                                            in which A. Cordova was a part. These statements
“Pup” says, “What’s a good cuete for relate to the Santistevan, Vigil, Marcantel
that? It has to be a revolver, carnal, not Conspiracy, and A. Cordova is not a member of that
an automatic. Automatic might jam. conspiracy. See FOF ¶ 3.
Those are easier to put a silencer on, too,
a homemade silencer, because it has a Baca’s statements are not admissible for their truth -
barrel.”                                    - i.e., to show the relative merits of semiautomatic
                                            handguns and revolvers -- under rule 803(3),
Declarant: Anthony Ray Baca                 because Baca expresses an opinion about the best
                                            weapons for a certain situation, but does not express
Date: On or about November 2015             a motive, intent, or plan.

Source: not identified                      Baca’s statements are admissible as circumstantial
                                            evidence of Baca’s state of mind -- they show why
Basis for admission: Statement made to Baca subsequently asks for Michael Snow to obtain
induce      enlistment     or      further a revolver.
participation in the group’s activities, to
prompt further action on the part of the THE STATEMENTS ARE ADMISSIBLE., BUT
conspirators, to reassure members of a NOT FOR THEIR TRUTH.
conspiracy’s continued existence, keep
coconspirators abreast of an ongoing
conspiracy’s activities, identify other
members of the conspiracy, and/or are
statements regarding the roles of other
coconspirators.

Objections: Objections at 7-8




                                                 - 75 -
Statement 40: “Pup” and the CHS are          These statements are not admissible for their truth
talking about Michael Snow. “Pup” tells      under rule 801(d)(2)(E), because Baca did not make
the CHS, “Ask him if he could try to get     them in the course and in furtherance of a conspiracy
me a cuete. If he could, just get one, and   in which A. Cordova was a part.
I’ll have him give it to somebody.”
Specifically, “Pup” asks for a revolver.     Baca’s statement asking the CHS to ask Snow to get
                                             him a cuete is not admissible for their truth under rule
Declarant: Anthony Ray Baca                  803(3), because Baca’s request does not express a
                                             motive, intent, or plan.
Date: On or about November 2015
                                            Baca’s statement specifically asking for a revolver is
Source: not identified                      not admissible for their truth under rule 803(3),
                                            because Baca’s request does not express a motive,
Basis for admission: Statement made to intent, or plan.
induce      enlistment     or      further
participation in the group’s activities, to That Baca was asking for Snow to get a revolver is,
prompt further action on the part of the however, admissible to show that Baca was making
conspirators, to reassure members of a such a request. That Baca made such a request is
conspiracy’s continued existence, keep relevant, because it is an overt act in furtherance of
coconspirators abreast of an ongoing the Santistevan, Vigil, Marcantel Conspiracy ,
conspiracy’s activities, identify other which, in turn, is relevant because it makes it more
members of the conspiracy, and/or are likely that the SNM is an enterprise engaged in
statements regarding the roles of other racketeering activity.
coconspirators.
                                            Baca’s statement that, if Snow can get a cuete, Baca
                                            will have Snow give it to someone else, is admissible
                                            under 803(3), because it expresses Baca’s intent and
                                            plan.

                                             BACA’S STATEMENT THAT HE WILL HAVE
                                             SNOW GIVE THE WEAPON TO SOMEONE
                                             ELSE IS ADMISSIBLE.

                                             BACA’S  OTHER     STATEMENTS    ARE
                                             ADMISSIBLE, BUT NOT FOR THEIR TRUTH.




                                                   - 76 -
Statement 41: To put this in context, this   These statements are not admissible for their truth
is happening on December 3, 2015.            under rule 801(d)(2)(E), because Baca did not make
“Mario should have done the hit over the     them in the course and in furtherance of a conspiracy
night. ‘Pup’ and CHS are wondering if        in which A. Cordova was a part.
the feds are going to charge the SNM.
‘Pup’ talks about the steps the feds         Baca’s statement that Mario was supposed to have
would have to take, gather state             done the hit overnight is not admissible for its truth
evidence, bring in STIU and local law        under rule 803(3); at most, this statement expresses
enforcement.                                 Baca’s belief regarding what Mario was to have done
                                             -- according to their plan -- to prove the truth of that
Declarant: Anthony Ray Baca                  belief.

Date: not identified                        That Baca was wondering about whether the federal
                                            government was going to charge the SNM and his
Source: not identified                      speculation regarding the steps law enforcement
                                            would have to take are admissible as circumstantial
Basis for admission: Statement made to evidence of Baca’s consciousness of guilt.
induce      enlistment     or      further
participation in the group’s activities, to BACA’S STATEMENT THAT MARIO WAS
prompt further action on the part of the SUPPOSED TO HAVE DONE THE HIT
conspirators, to reassure members of a OVERNIGHT IS NOT ADMISSIBLE.
conspiracy’s continued existence, keep
coconspirators abreast of an ongoing BACA’S MUSINGS REGARDING WHETHER
conspiracy’s activities, identify other THE SNM WAS GOING TO GET CHARGED
members of the conspiracy, and/or are AND THE STEPS LAW ENFORCEMENT
statements regarding the roles of other WOULD HAVE TO TAKE ARE ADMISSIBLE,
coconspirators.                             BUT NOT FOR THEIR TRUTH.

Objections: Objections at 8

Statement 42: “The CHS asked ‘Pup’ if    These statements are not admissible for their truth
the SNM will get respect from the        under rule 801(d)(2)(E), because Baca did not make
Mexican Mafia if Mario successfully      them in the course and in furtherance of a conspiracy
kills the Secretary and all the carnales in which A. Cordova was a part. Because the
get sent into the federal system.        declarant is Baca, this statement relates to either the
                                         Intimidation Conspiracy or the Santistevan, Vigil,
‘Pup’ responds, ‘They already respect Marcantel Conspiracy, neither of which A. Cordova
us. And with us going over there like is a member. See Conspiracy List at 2.
that, with that type of fucking charge,
oh, yeah, they fucking -- not only them’ Baca’s statement about the respect that SNM
-- the Mexican Mafia -- ‘everybody else receives is admissible under rule 803(3) to show
respects the fuck out of that shit.’”    Baca’s beliefs. The United States is not offering
                                         those belief statements to prove that the SNM
Declarant: Anthony Ray Baca              actually would have received respect if their plan




                                                   - 77 -
                                              succeeded, so those statements do not fall into rule
Date: not identified                          803(3)’s exception for statements of belief offered to
                                              prove the truth of the matter believed.
Source: not identified

Basis for admission: Statement made to
induce      enlistment     or      further
participation in the group’s activities, to
prompt further action on the part of the
conspirators, to reassure members of a
conspiracy’s continued existence, keep
coconspirators abreast of an ongoing
conspiracy’s activities, identify other
members of the conspiracy, and/or are
statements regarding the roles of other
coconspirators.

Objections: Objections at 8-9

Statement 43: “Pup” is talking about          These statements are not admissible for their truth
Jerry Armenta testifying. “And his            under rule 801(d)(2)(E), because Baca did not make
family, his family gets hit. And that shit    them in the course and in furtherance of a conspiracy
will hit the news, carnal. And they’re        in which A. Cordova was a part.
going to say the only motive behind that
has been because that fucker testified.       Depending on the exact phrasing of these statements,
That shit hits the news, too. That gives      they are either admissible under rule 803(3) as
us more power. Because of that fact,          statements of Baca’s then-existing state of mind --
everybody is going to know, a la              specifically his motive for plotting to attack Armenta
verde,they’re going to hit my family,         if he testifies and his beliefs about what the
I’m never going to tell them.”                consequences of such an attack would be -- or as
                                              circumstantial evidence regarding those motivations
Declarant: Anthony Ray Baca                   or beliefs. If the statements are in the form of “I
                                              believe that if we do X then Y will occur,” or “My
Date: not identified                          motive to do X is so that Y will occur,” then rule
                                              803(3) applies. If the statements are in the form of
Source: not identified                        “If we do X then Y will occur” then the statements
                                              are circumstantial evidence.         Either way, the
Basis for admission: Statement made to        statements are admissible, but if the statements are
induce      enlistment     or      further    admissible as circumstantial evidence of Baca’s state
participation in the group’s activities, to   of mind then they are not admissible for their truth.
prompt further action on the part of the      Likewise, 803(3) permits the statements to be
conspirators, to reassure members of a        admitted to show Baca’s beliefs, but not to prove the
conspiracy’s continued existence, to          truth of those beliefs.
allay a coconspirator’s fears, keep




                                                    - 78 -
 coconspirators abreast of an ongoing          THE STATEMENTS ARE ADMISSIBLE TO
 conspiracy’s activities, identify other       SHOW BACA’S BELIEFS AND STATE OF
 members of the conspiracy, are                MIND BUT NOT THE TRUTHS OF THE
 statements regarding the roles of other       BELIEFS.
 coconspirators, and/or to avoid detection
 by law enforcement.

 Objections: Objections at 9

 Statement at 44: He’s referring to the        These statements are not admissible for their truth
 magazine. He says, “Well, the firearm         under rule 801(d)(2)(E), because Baca did not make
 didn’t have a magazine. It needs a            them in the course and in furtherance of a conspiracy
 magazine to be fully loaded.” So what         in which A. Cordova was a part.
 Garcia is explaining to Montoya is: “Put
 the bullet in the fucker and then you can     These statements are not admissible under rule
 shoot it. Or you can get a clip and, you      803(3), because Baca instructs how to use a certain
 know, do it the right way. Order a clip.”     weapon, but does not express a then-existing mental,
                                               emotional, or physical condition.
 Declarant: Anthony Ray Baca
                                               THE STATEMENTS ARE NOT ADMISSIBLE.
 Date: not identified

 Source: not identified

 Basis for admission: Statement made to
 induce      enlistment     or      further
 participation in the group’s activities, to
 prompt further action on the part of the
 conspirators, to reassure members of a
 conspiracy’s continued existence, to
 allay a coconspirator’s fears, keep
 coconspirators abreast of an ongoing
 conspiracy’s activities, identify other
 members of the conspiracy and/or are
 statements regarding the roles of other
 coconspirators.

 Objections: Objections at 9-10

       IT IS ORDERED that the Court makes Findings of Facts and particularized rulings on the

admissibility of Plaintiff United States of America’s proffered statements in the United States’




                                                    - 79 -
Proffer Under Fed. R. Evid. 801(d)(2) and Objections, filed June 22, 2018 (Doc. 744-1), as

described above.




                                                          ________________________________
                                                          UNITED STATES DISTRICT JUDGE



Counsel:

Fred Federici
  Attorney for the United States
   Acting Under Authority Conferred by 28 U.S.C. § 515
Albuquerque, New Mexico

--and--

Maria Ysabel Armijo
Randy M. Castellano
Matthew M. Beck
 Assistant United States Attorneys
United States Attorney’s Office
Las Cruces, New Mexico

          Attorneys for the Plaintiff

Theresa M. Duncan
Duncan Earnest, LLC
Albuquerque, New Mexico

--and--


Marc M. Lowry
Rothstein Donatelli, LLP
Albuquerque, New Mexico

          Attorneys for Defendant Anthony Ray Baca




                                                 - 80 -
Christopher W. Adams
The Law Office of Christopher W. Adams, P.C.
Charleston, South Carolina

--and--

Amy Sirignano
Law Office of Amy Sirignano, P.C.
Albuquerque, New Mexico

          Attorneys for Defendant Christopher Garcia

Todd Bruce Hotchkiss
Todd B. Hotchkiss, Attorney at Law, LLC
Albuquerque, New Mexico

          Attorney for Defendant Manuel Jacob Armijo

Louis E. Lopez, Jr.
Louis Lopez Law
El Paso, Texas

          Attorney for Defendant Frederico Munoz

Donald F. Kochersberger, III
Business Law Southwest, LLC
Albuquerque, New Mexico

--and--

Pamela Sullivan
Law Office of Pamela Sullivan
Albuquerque, New Mexico

          Attorneys for Defendant Sergio Loya Rodriguez

Susan Burgess-Farrell
Barrett G. Porter
Burgess & Porter Law, LLC
Albuquerque, New Mexico

          Attorneys for Defendant Manuel Benito




                                                   - 81 -
Diego R. Esquibel
The Barnett Law Firm
Albuquerque, New Mexico

--and--

R. Scott Reisch
Reisch Law Firm, LLC
Denver, Colorado

          Attorneys for Defendant Vincent Garduño

Marc Grano
Grano Law Offices
Las Vegas, New Mexico

          Attorney for Defendant Mandel Lon Parker

James Baiamonte
Law Office of James P. Baiamonte Esq.
Albuquerque, New Mexico

--and--

Ahmad Assed
Ahmad Assed & Associates
Albuquerque, New Mexico

          Attorneys for Defendant Daniel Archuleta

Lauren Noriega
The Noriega Law Firm
Los Angeles, California

--and--

Amy E. Jacks
Law Office of Amy E. Jacks
Los Angeles, California

          Attorneys for Defendant Daniel Sanchez

Marcia A. Morrissey
Law Office of Marcia A. Morrissey
Santa Monica, California




                                                     - 82 -
--and--

Gregory M. Acton
Acton Law Firm P.C.
Albuquerque, New Mexico

          Attorneys for Defendant Anthony A. Cordova

Scott Moran Davidson
The Law Office of Scott M. Davidson
Albuquerque, New Mexico

--and--

Billy R. Blackburn
Billy R. Blackburn Law Office
Albuquerque, New Mexico

--and--

Laura E. Udall
Cooper & Udall, PC
Tucson, Arizona

          Attorneys for Defendant Arturo Arnulfo Garcia




                                                  - 83 -
